 



Exhibit 10.1
LEASE
from:
KNIGHTSBRIDGE REALTY L.L.C.
Lessor
to:
TOLLGRADE COMMUNICATIONS INC.
Lessee
Building:
30 Knightsbridge, Building 6
Piscataway, New Jersey

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DESCRIPTION:
    4    
2. TERM:
    4    
3. BASIC RENT:
    4    
4. USE AND OCCUPANCY:
    4    
5. CARE AND REPAIR OF PREMISES/ENVIRONMENTAL:
    4    
6. ALTERATIONS, ADDITIONS OR IMPROVEMENTS:
    7    
7. ACTIVITIES INCREASING FIRE INSURANCE RATES:
    7    
8. ASSIGNMENT AND SUBLEASE:
    7    
9. COMPLIANCE WITH RULES AND REGULATIONS:
    11    
10. DAMAGES TO BUILDING:
    11    
11. EMINENT DOMAIN:
    11    
12. INSOLVENCY OF LESSEE:
    12    
13. LESSOR’S REMEDIES ON DEFAULT:
    12    
14. DEFICIENCY:
    12    
15. SUBORDINATION OF LEASE:
    13    
16. SECURITY DEPOSIT:
    14    
17. RIGHT TO CURE LESSEE’S BREACH:
    14    
18. MECHANIC’S LIENS:
    14    
19. RIGHT TO INSPECT AND REPAIR:
    14    
20. SERVICES TO BE PROVIDED BY LESSOR/LESSOR’S EXCULPATION:
    15    
21. INTERRUPTION OF SERVICES OR USE:
    15    
22. BUILDING STANDARD OFFICE ELECTRICAL SERVICE:
    16    
23. ADDITIONAL RENT:
    18    
24. LESSEE’S ESTOPPEL:
    22  

i



--------------------------------------------------------------------------------



 



         
25. HOLDOVER TENANCY:
    22    
26. RIGHT TO SHOW PREMISES:
    22    
27. LESSOR’S WORK — LESSEE’S DRAWINGS:
    22    
28. WAIVER OF TRIAL BY JURY:
    23    
29. LATE CHARGE:
    23    
30. LESSEE’S INSURANCE:
    23    
31. NO OTHER REPRESENTATIONS:
    25    
32. QUIET ENJOYMENT:
    25    
33. INDEMNITY:
    25    
34. ARTICLE HEADINGS:
    26    
35. APPLICABILITY TO HEIRS AND ASSIGNS:
    26    
36. OUTSIDE PARKING SPACES:
    26    
37. LESSOR’S LIABILITY FOR LOSS OF PROPERTY:
    26    
38. PARTIAL INVALIDITY:
    26    
39. LESSEE’S BROKER:
    26    
40. PERSONAL LIABILITY:
    27    
41. NO OPTION:
    27    
42. DEFINITIONS:
    27    
43. LEASE COMMENCEMENT:
    28    
44. NOTICES:
    29    
45. ACCORD AND SATISFACTION:
    29    
46. EFFECT OF WAIVERS:
    29    
47. LEASE CONDITION:
    29    
48. MORTGAGEE’S NOTICE :
    29    
49. LESSOR’S RESERVED RIGHT:
    30    
50. CORPORATE AUTHORITY:
    30  

ii



--------------------------------------------------------------------------------



 



         
51. AFTER-HOURS USE:
    30    
52. LESSEE’S RELOCATION :
    30    
53. BUILDING PERMIT:
    31    
54. TERMINATION OPTION:
    31    
55. RENEWAL OPTION:
    32    
56. COUNTERPARTS:
    33  

iii



--------------------------------------------------------------------------------



 



     LEASE, is made the 27th day of November, 2006 between KNIGHTSBRIDGE REALTY,
L.L.C. (herein referred to as “Lessor”) whose address is c/o Mack-Cali Realty
Corporation, 343 Thornall Street, P.O. Box 7817, Edison, New Jersey, 08818-7817
and TOLLGRADE COMMUNICATIONS INC. (herein referred to as “Lessee”) whose address
is 493 Nixon Road, Cheswick, Pennsylvania, 15024.
PREAMBLE
BASIC LEASE PROVISIONS AND DEFINITIONS
In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease shall have only the meanings set forth in this
section, unless such meanings are expressly modified, limited or expanded
elsewhere herein.

1.   ADDITIONAL RENT shall mean all sums payable by Lessee to Lessor pursuant to
the provisions of the Lease other than Fixed Basic Rent and the Security
Deposit.   2.   BASE PERIOD COSTS shall mean the following, subject to Article
23(i) of the Lease:

  A.   Base Operating Costs: Those Operating Costs incurred during Calendar Year
2007.     B.   Base Real Estate Taxes: Those Real Estate Taxes incurred during
Calendar Year 2007.     C.   Base Insurance Costs: Those Insurance Costs
incurred during Calendar Year 2007     D.   Base Utility and Energy Costs: Those
Utility and Energy Costs incurred during Calendar Year 2007.

3.   BUILDING shall mean that Building known as Building #6, which is deemed to
be 72,743 gross rentable square feet, which is part of a complex of buildings
located on the Office Building Area all having the street address of 30
Knightsbridge Road, Piscataway, New Jersey (the Office Building Area, together
with all improvements located thereon, shall hereinafter be referred to as the
“Complex”).   4.   BUILDING HOLIDAYS shall be those shown on Exhibit E.   5.  
BUILDING HOURS shall be Monday through Friday, 8:00 a.m. to 6:00 p.m. and
Saturday 8:00 a.m. to 1 p.m., but excluding those holidays as set forth on
Exhibit E attached hereto and made a part hereof, except that Common Facilities’
lighting in the Building and Office Building Area shall be maintained for such
additional hours as, in Lessor’s sole judgment, is necessary or desirable to
insure proper operating of the Building and Office Building Area.   6.  
COMMENCEMENT DATE is February 28, 2007 and shall for purposes hereof be subject
to Articles 27 and 43 hereof.   7.   DEMISED PREMISES OR PREMISES shall be
deemed to be 11,429 gross rentable square feet as shown on Exhibit A hereto,
which includes an allocable share of the Common

1



--------------------------------------------------------------------------------



 



    Facilities as defined in Article 42(b).

8.   EXHIBITS shall be the following, attached to this Lease and incorporated
herein and made a part hereof.

     
Exhibit A
  Location of Premises
Exhibit A-1
  Office Building Area
Exhibit B
  Rules and Regulations
Exhibit C
  Lessor’s Work
Exhibit C-1
  Air Conditioning &
Heating Design Standards
Exhibit D
  Cleaning Services
Exhibit E
  Building Holidays
Exhibit F
  Tenant Estoppel Certificate
Exhibit G
  Commencement Date Agreement
Exhibit H
  Intentionally omitted

9.   EXPIRATION DATE shall be the last day of the month in which the day before
the five (5) year and two (2) month anniversary of the Commencement Date occurs.
  10.   FIXED BASIC RENT shall mean: ONE MILLION THREE THOUSAND FOUR HUNDRED
SIXTY-SIX AND 20/100 ($1,003,466.20) for the Term payable as follows:

                                      Monthly     Months   Annual Rate  
Installments   Per Sq. ft Rent
1-2
  $ 0     $ 0     $ 0  
3-62
  $ 200,693.24     $ 16,724.44     $ 17.56  

    Lessee’s obligation to pay Fixed Basic Rent shall commence on the second
(2nd) month anniversary of the Commencement Date.   11.   LESSEE’S BROKER shall
mean CB Richard Ellis, Inc.   12.   LESSEE’S PERCENTAGE shall be 15.71% subject
to adjustment as provided for in Article 42(d).   13.   BUILDING’S PERCENTAGE
shall be 11.06%, determined by dividing the gross rentable area of the Building
(for the purposes hereof, deemed square feet) by the gross rentable area of all
of the buildings in the Complex (for the purposes hereof, deemed 657,607 square
feet).   14.   OFFICE BUILDING AREA is as set forth on Exhibit A-1.   15.  
PARKING SPACES shall mean a total of forty seven (47) unassigned parking spaces.
  16.   PERMITTED USE shall be general office use and for no other purpose.

2



--------------------------------------------------------------------------------



 



  17.   SECURITY DEPOSIT shall be THIRTY-THREE THOUSAND THREE HUNDRED
FOURTY-EIGHT AND 88/100 DOLLARS ($33,448.88)   18.   TERM shall mean five
(5) year and two (2) months from the Commencement Date, plus the number of days,
if any, to have the Lease expire on the last day of a calendar month, unless
extended pursuant to Article 55 herein.

— End of Preamble —

3



--------------------------------------------------------------------------------



 



W I T N E S S E T H
          For and in consideration of the covenants herein contained, and upon
the terms and conditions herein set forth, Lessor and Lessee agree as follows:

1.   DESCRIPTION:       Lessor hereby leases to Lessee, and Lessee hereby hires
from Lessor, the Premises as defined in the Preamble which includes an allocable
share of the Common Facilities, as shown on the plan or plans, initialed by the
parties hereto, marked Exhibit A attached hereto and made part of this Lease in
the Building as defined in the Preamble, (hereinafter called the “Building”)
which is situated on that certain parcel of land (hereinafter called “Office
Building Area”) as described on Exhibit A-1 attached hereto and made part of
this Lease, together, with the right to use in common with other lessees of the
Building, their invitees, customers and employees, those public areas of the
Common Facilities as hereinafter defined.   2.   TERM:       The Premises are
leased for a term to commence on the Commencement Date, and to end at 11:59 P.M.
on the Expiration Date, all as defined in the Preamble.   3.   BASIC RENT:      
The Lessee shall pay to the Lessor during the Term, the Fixed Basic Rent as
defined in the Preamble (hereinafter called “Fixed Basic Rent”) payable in such
coin or currency of the United States of America as at the time of payment shall
be legal tender for the payment of public and private debts. The Fixed Basic
Rent shall be payable, in advance, on the first day of each calendar month
during the Term at the Monthly Installments as defined in the Preamble, except
that a proportionately lesser sum may be paid for the first and last months of
the Term of this Lease if the Term commences on a day other than the first day
of the month, in accordance with the provisions of this Lease herein set forth.
Lessor acknowledges receipt from Lessee of the first monthly installment by
check, subject to collection, for Fixed Basic Rent for the first full month of
the Lease Term for which Fixed Basic Rent is due. Lessee shall pay Fixed Basic
Rent, and any Additional Rent as hereinafter provided, to Lessor at Lessor’s
above stated address, or at such other place as Lessor may designate in writing,
without demand and without counterclaim, deduction or set off except as
expressly provided herein.   4.   USE AND OCCUPANCY:       Lessee shall use and
occupy the Premises for the Permitted Use as defined in the Preamble.   5.  
CARE AND REPAIR OF PREMISES/ENVIRONMENTAL:

  (a)   Lessee shall commit no act of waste and shall take good care of the
Premises and the fixtures and appurtenances therein, and shall, in the use and
occupancy of the Premises, conform to all laws, orders and regulations of the
federal, state and municipal governments or any of their departments affecting
the Premises (except for those laws, orders and regulations of the federal,
state and municipal governments or any other of their departments affecting the
Premises that Lessor has agreed to comply with such in accordance with this
Lease, including those described in Paragraph 19 of Exhibit C) and with any and
all environmental requirements resulting from the Lessee’s use of the Premises,
this covenant to survive the expiration or sooner termination of the Lease.
Lessor shall, subject to the same being included in Operating Costs, make all
necessary repairs to the Premises, Common Facilities and to the assigned parking
areas, if any, except where the repair to the Premises has been made necessary
by misuse or neglect by Lessee or Lessee’s agents, servants, visitors or
licensees, in which event Lessor shall nevertheless make the

4



--------------------------------------------------------------------------------



 



      repair (if Lessee refuses to do so after Lessee is requested to make such
repair) but Lessee shall pay to Lessor, as Additional Rent, immediately upon
demand, the costs therefor. All improvements made by Lessee or on Lessee’s
behalf to the Premises, which are so attached to the Premises, shall become the
property of Lessor upon installation (other than the UPS unit that Lessee shall
install at its sole expense). Not later than the last day of the Term, Lessee
shall, at Lessee’s expense, remove all Lessee’s personal property and those
improvements made by Lessee which have not become the property of Lessor,
including trade fixtures, cabinetwork, movable paneling, furniture partitions
and the like and Lessee shall be entitled to remove the UPS unit that Lessee
installed if Lessee so elects, provided that Lessee shall restore the affected
areas to the condition existing prior to the installation of the UPS unit;
repair all injury done by or in connection with the installation or removal of
said property and improvements; and surrender the Premises in as good condition
as they were at the beginning of the Term, reasonable wear and tear and damage
by fire, the elements, casualty or other cause not due to the misuse or neglect
by Lessee, Lessee’s agents, servants, visitors or licensees excepted. All other
property of Lessee remaining on the Premises after the last day of the Term of
this Lease shall be conclusively deemed abandoned and may be removed by Lessor,
and Lessee shall reimburse Lessor for the cost of such removal. Lessor may have
any such property stored at Lessee’s risk and expense.

    ENVIRONMENTAL

  (b)   Compliance with Environmental Laws. Lessee shall, at Lessee’s own
expense, promptly comply with each and every federal, state, county and
municipal environmental law, ordinance, rule, regulation, order, directive and
requirement, now or hereafter existing (“Environmental Laws”), applicable to the
Premises, Lessee, Lessee’s operations at the Premises, or all of them. Lessor,
to the best of its knowledge, represents that there are no Contaminants (as
defined in Section 5(l) of this Lease) in the Premises in violation of
Environmental Laws. Lessee shall have not be responsible for any environmental
conditions presently existing within the Premises or the Building, unless Lessee
has caused or exacerbated same.     (c)   ISRA Compliance. Lessee shall, at
Lessee’s own expense, comply with the Industrial Site Recovery Act, N.J.S.A.
13:1K-6 et seq., the regulations promulgated thereunder and any amending and
successor legislation and regulations (“ISRA”).     (d)   Information to Lessor.
At no expense to Lessor, Lessee shall promptly provide all information and sign
all documents requested by Lessor and Lessor shall promptly provide all
information and sign all documents requested by Lessee with respect to
compliance with Environmental Laws.     (e)   Lessor Audit. Lessee shall permit
Lessor and its representatives access to the Premises, from time to time, to
conduct an environmental assessment, investigation and sampling, all at Lessor’s
own expense. If such assessment, investigation and sampling reveal a violation
by Lessee of this provision, the cost shall be borne by Lessee.     (f)   Lessee
Remediation. Should any assessment, investigation or sampling reveal the
existence of any spill, discharge or placement of Contaminants in, on, under, or
about, or migrating from or onto the Premises, the Building or the Office
Building Area in violation of any Environmental Laws, as a result of the action
or omission of Lessee or a “Lessee Representative” and such Environmental Laws
require remediation, then, in addition to being in default under this Lease and
Lessor having all rights available to Lessor under this Lease and by law by
reason of such default, Lessee shall, at Lessee’s own expense, in accordance
with Environmental Laws, undertake all action required by Lessor and any
governmental authority, including, without limitation, promptly obtaining and
delivering to Lessor an unconditional No Further Action Letter. For purposes of
this Article, the term “Lessee’s Representative” shall mean any shareholder,
officer, director, member, partner, employee, agent, licensee, assignee,
sublessee or invitee of Lessee, or any third party for whom Lessee is legally
responsible. In no event shall any of Lessee’s remedial action involve
engineering or institutional controls, a groundwater classification exception
area or well restriction area, and Lessee’s remedial action shall be in

5



--------------------------------------------------------------------------------



 



      accordance with applicable Environmental Laws. Promptly upon completion of
all required investigatory and remedial activities, Lessee shall, at Lessee’s
own expense, to Lessor’s satisfaction, restore the affected areas of the
Premises, the Building or the Office Building Area, as the case may be, from any
damage or condition caused by the investigatory or remedial work.     (g)  
Environmental Questionnaire. Upon Lessor’s request, contemporaneously with the
signing and delivery of this Lease, and thereafter upon renewal of the lease, if
at all, Lessee shall complete, execute and deliver to Lessor an environmental
questionnaire in form and substance satisfactory to Lessor.     (h)  
Environmental Documents and Conditions. For purposes of this Article, the term
“Environmental Documents” shall mean all environmental documentation concerning
the Building or the Office Building Area, of which the Premises is a part, or
its environs, in the possession or under the control of Lessee, including,
without limitation, plans, reports, correspondence and submissions. During the
term of this Lease and subsequently, promptly upon receipt by Lessee or Lessee’s
Representatives, Lessee shall deliver to Lessor all Environmental Documents
concerning or generated by or on behalf of Lessee, whether currently or
hereafter existing. In addition, Lessee shall promptly notify Lessor of any
environmental condition of which Lessee has knowledge, which may exist in, on,
under, or about, or may be migrating from or onto the Building or the Office
Building Area. During the Term, upon receipt by Lessor or Lessor’s
representatives, Lessor shall deliver to Lessee all Environmental Documents
concerning or generated by or on behalf of Lessor and affecting the Premises. In
addition, Lessor shall promptly notify Lessee of any hazardous environmental
condition of which Lessor has knowledge, which may exist in, on, under or about,
or may be migrating from or onto the Premises.     (i)   Lessor’s Right to
Perform Lessee’s Obligations. Notwithstanding anything to the contrary set forth
in this Lease, in the event, pursuant to this Lease, Lessee is required by any
Environmental Laws to undertake any sampling, assessment, investigation or
remediation with respect to the Premises, the Building or the Office Building
Area, as the case may be, then, at Lessor’s discretion, Lessor shall have the
right, upon notice to Lessee, from time to time, to perform such activities at
Lessee’s expense, and all sums incurred by Lessor shall be paid by Lessee, as
Additional Rent, upon demand.     (j)   Indemnity. Lessee shall indemnify,
defend and hold harmless Lessor, Lessor’s officers, directors, shareholders,
employees and personal or legal representatives from and against any and all
claims, liabilities, losses, damages, penalties and costs, foreseen or
unforeseen, including, without limitation, reasonable attorneys’ fees,
engineering and other professional or expert fees, which an indemnified party
may incur resulting directly or indirectly, wholly or partly from Lessee’s
breach of its obligations under this Article, but in no event shall Lessee be
responsible to Lessor for any loss which is caused by Lessor’s negligence or
intentional act or as a result of Lessor’s failure to disclose any known
Contaminants on or before the commencement of this Lease. Lessor shall
indemnify, defend and hold harmless Lessee, Lessee’s officers, directors,
shareholders, employees and personal or legal representatives from and against
any and all claims, liabilities, losses, damages, penalties and costs, foreseen
or unforeseen, including, without limitation, reasonable attorneys’ fees,
engineering and other professional or expert fees, which an indemnified party
may incur as a result of a breach of Lessor’s obligations under this Article,
but in no event shall Lessor be responsible to Lessee for any loss which is
caused by Lessee’s negligence or intentional act.     (k)   Survival. This
Article shall survive the expiration or earlier termination of this lease.
Lessee’s or Lessor’s failure to abide by the terms of this Article shall be
restrainable or enforceable, as the case may be, by injunction.     (l)  
Interpretation. The obligations imposed upon Lessee under subparagraphs
(a) through (j) above are in addition to and are not intended to limit, but to
expand upon, the obligations imposed upon Lessee under this Article 5. As used
in this Article, the term “Contaminants” shall include, without limitation, any
regulated substance, toxic substance, hazardous substance, hazardous waste,
pollution, pollutant, contaminant, petroleum, asbestos or polychlorinated
biphenyls, as defined or referred to in any

6



--------------------------------------------------------------------------------



 



      Environmental Laws. Where a law or regulation defines any of these terms
more broadly than another, the broader definition shall apply.

6.   ALTERATIONS, ADDITIONS OR IMPROVEMENTS:       Lessee shall not, without
first obtaining the written consent of Lessor, make any alterations, additions
or improvements in, to or about the Premises other than as contemplated in
Exhibit C.   7.   ACTIVITIES INCREASING FIRE INSURANCE RATES:       Lessee shall
not do or suffer anything to be done on the Premises which will increase the
rate of fire insurance on the Building.   8.   ASSIGNMENT AND
SUBLEASE.ASSIGNMENT AND SUBLEASE:       Provided Lessee has not received notice
of an event of default of any provisions of this Lease that has not been cured
within the applicable grace period at the time Lessee makes such request, Lessee
may assign or sublease the within Lease to any party subject to the following:

  a.   In the event Lessee desires to assign this Lease or sublease all or part
of the Premises to any other party, the terms and conditions of such assignment
or sublease shall be communicated to the Lessor in writing no less than thirty
(30) days prior to the effective date of any such sublease or assignment, and,
prior to such effective date, the Lessor shall have the option, exercisable in
writing to the Lessee, to: (i) sublease such space from Lessee at the lower rate
of (a) the rental rate per rentable square foot of Fixed Basic Rent and
Additional Rent then payable pursuant to this Lease or (b) the terms set forth
in the proposed sublease, (ii) recapture in the case of subletting, that portion
of the Premises to be sublet or all of the Premises in the case of an assignment
(“Recapture Space”) so that such prospective sublessee or assignee shall then
become the sole Lessee of Lessor hereunder, or (iii) recapture the Recapture
Space for Lessor’s own use and the within Lessee shall be fully released from
any and all obligations hereunder with respect to the Recapture Space.     b.  
In the event that the Lessor elects not to recapture the Lease or relet the
Premises as hereinabove provided, the Lessee may nevertheless assign this Lease
or sublet the whole or any portion of the Premises, subject to the Lessor’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, on the basis of the following terms and conditions:

  i.   The Lessee shall provide to the Lessor the name and address of the
assignee or sublessee as well as all other reasonable information about assignee
or sublease that Lessor may reasonably require.     ii.   The assignee or
sublessee shall assume, by written instrument, all of the obligations of this
Lease, and a copy of such assumption agreement shall be furnished to the Lessor
within ten (10) days of its execution. Any sublease shall expressly acknowledge
that said sublessee’s rights against Lessor shall be no greater than those of
Lessee. Lessee further agrees that notwithstanding any such subletting, no other
and further subletting of the Premises by Lessee or any person claiming through
or under Lessee shall or will be made except upon compliance with and subject to
the provisions of this Article 8.     iii.   Each sublease shall provide that it
is subject and subordinate to this Lease and to the matters to which this Lease
is or shall be subordinate, and that in the event of default by Lessee under
this Lease, Lessor may, at its option, take over all of the right, title and
interest of Lessee, as sublessor, under such sublease, and such sublessee shall,
at Lessor’s option, attorn to Lessor pursuant to the then executory provisions
of such sublease, except that Lessor shall not (i) be liable for any previous
act or omission of Lessee under such sublease or, (ii) be subject to any offset
not expressly provided in such

7



--------------------------------------------------------------------------------



 



      sublease which theretofore accrued to such sublease to which Lessor has
not specifically consented in writing or by any previous prepayment of more than
one month’s rent.     iv.   Any sublease or assumption agreement shall provide
that the Lessee and each assignee shall be and remain liable for the observance
of all the covenants and provisions of this Lease, including, but not limited
to, the payment of Fixed Basic Rent and Additional Rent reserved herein, through
the entire Term of this Lease, as the same may be renewed, extended or otherwise
modified.     v.   The Lessee and any assignee shall promptly pay to Lessor
fifty percent (50%) of any consideration received for any assignment and/or
fifty percent (50%) of the rent, as and when received, in excess of the Rent
required to be paid by Lessee for the area sublet computed on the basis of an
average square foot rent for the gross square footage Lessee has leased, in
either case net of all of Lessee’s reasonable out-of-pocket costs and expenses
paid or incurred in connection with the sublease or assignment including,
without limitation, brokerage commissions, and marketing and legal costs and
expenses.     vi.   In any event, the acceptance by the Lessor of any rent from
the assignee or from any of the subtenants or the failure of the Lessor to
insist upon a strict performance of any of the terms, conditions and covenants
herein shall not release the Lessee herein, nor any assignee assuming this
Lease, from any and all of the obligations herein during and for the entire Term
of this Lease.     vii.   In Lessor’s reasonable judgment, the proposed assignee
or subtenant is engaged in a business or activity, and the Premises, or the
relevant part thereof, will be used in a manner, which (a) is in keeping with
the then standard of the Building and (b) is limited to the use of the Premises
as general offices.     viii.   The proposed assignee or subtenant is not then
an occupant of any part of the Building or any other building then owned by
Lessor or its affiliates within a five-mile radius of the Building.     ix.  
The proposed assignee or subtenant is not an entity or a person with whom Lessor
is or has been, within the preceding nine (9) month period, negotiating to lease
space in the Building or any other building owned by Lessor or its affiliates
within a five-mile radius of the Building.     x.   There shall not be more than
two (2) subtenants in the Premises.     xi.   Lessee shall not advertise the
subtenancy for less than the then current market rent per rentable square foot
for the Premises as though the Premises were vacant, provided that Lessee may
enter into subleases for less than the current market for the Premises.     xii.
  Lessee shall not have (a) publicly advertised the availability of the Premises
without prior notice to Lessor, nor shall any advertisement state the name (as
distinguished from the address) of the Building or (b) listed the Premises for
subletting or assignment with other than a broker, agent or representative who
waives any entitlement to a commission or other fee from Lessor in the event of
a recapturing of the Premises, however, Lessee may, at its option, pay such
broker, agent or representative a fee or commission in connection with any
recapturing of the Premises;     xiii.   The proposed occupancy shall not, in
Lessor’s reasonable opinion, increase the density of population using the
Demised Premises to exceed one (1) person per 250 gross rentable square feet of
space or exceed the parking allocation presently provided for in this Lease;    
xiv.   The proposed assignee or subtenant shall only use the Premises for
general offices and shall not be engaged in any of the following:

8



--------------------------------------------------------------------------------



 



  (a)   educational, including but not limited to, instructional facilities and
correspondence schools;     (b)   employment agencies;     (c)   model agencies;
    (d)   photographic studios or laboratories;     (e)   spas, health, physical
fitness or exercise salons;     (f)   small loan offices;     (g)   real estate
brokerage or real estate sales offices open to the general public or
construction offices;     (h)   medical or dental facilities, including
professional offices, treatment facilities, dispensaries or laboratories;    
(i)   federal, state or local government offices;     (j)   so-called boiler
room operations;     (k)   retail stock brokerage offices; and     (l)  
religious organizations making facilities available to congregations for uses
other than business purposes; and     (m)   executive office suite use.

  xv.   The proposed assignee or subtenant shall not be entitled, directly or
indirectly, to diplomatic or sovereign immunity and shall be subject to the
service of process in, and the jurisdiction of, the state courts of New Jersey.
    xvi.   Lessor shall require a FIVE HUNDRED AND 00/100 DOLLAR ($500.00)
payment to cover its handling charges for each request for consent to any sublet
or assignment prior to its consideration of the same. In no event shall Lessor
be entitled to such payment if Lessor has exercised its option to recapture in
connection with subsection (a). Lessee acknowledges that its sole remedy with
respect to any assertion that Lessor’s failure to consent to any sublet or
assignment is unreasonable shall be the remedy of specific performance and
Lessee shall have no other claim or cause of action against Lessor as a result
of Lessor’s actions in refusing to consent thereto; provided, however, if it is
judicially determined that Lessor has acted arbitrarily and in bad faith, then
Lessee shall be entitled to money damages resulting from Lessor’s failure to
consent to a particular subletting or assignment.

  c.   If Lessee is a corporation other than a corporation whose stock is listed
and traded on a nationally recognized stock exchange, the provisions of
Sub-section a. shall apply to a transfer (however accomplished, whether in a
single transaction or in a series of related or unrelated transactions) of stock
(or any other mechanism such as, by way of example, the issuance of additional
stock, a stock voting agreement or change in class(es) of stock) which results
in a change of control of Lessee as if such transfer of stock (or other
mechanism) which results in a change of control of Lessee were an assignment of
this Lease, and if Lessee is a partnership or joint venture, said provisions
shall apply with respect to a transfer (by one or more transfers) of an interest
in the distributions of profits and losses of such partnership or joint venture
(or other mechanism, such as, by way of example, the creation of additional
general partnership or limited partnership interests) which results in a change
of control of such a partnership or joint venture, as if such transfer of an
interest in the distributions of profits and losses of such partnership or joint
venture which results in a change of control of such partnership or joint
venture were an assignment of this Lease; but said provisions shall not apply to
transactions with a corporation into or with which Lessee is merged or
consolidated or to which all or substantially all of Lessee’s assets are
transferred or to any corporation which controls or is controlled by Lessee or
is under common control with Lessee, provided that in the event of such merger,
consolidation or transfer of all or substantially all of Lessee’s assets (i) the
successor to or assignee of Lessee has a net worth computed in accordance with
generally accepted accounting principles at least equal to the greater of
(1) the net worth of Lessee immediately prior to such merger, consolidation or
transfer, or (2) the net worth of Lessee herein named on the date of this Lease,
and (ii) proof of such net worth shall have been delivered to Lessor at least
10 days prior to the effective date of any such transaction.         Lessee may
assign this Lease or sublet any portion of all the Premises to any

9



--------------------------------------------------------------------------------



 



      corporation, partnership, trust, association or other business
organization directly or indirectly controlling or controlled by Lessee or under
common control with Lessee, or to any successor by merger, consolidation,
corporate reorganization or acquisition of all or substantially all of the
assets of Lessee provided that any such successor by merger, consolidation,
corporate reorganization or acquisition of assets has a net worth computed in
accordance with GAAP at the time of such merger, consolidation, reorganization
or acquisition (herein, “Merger”) equal to or greater than the lesser of (A) the
net worth of Lessee immediately preceding the Merger or (B) the net worth of
Lessee as of the Commencement Date. Any other assignment or subleasing of
Lessee’s interest under this Lease shall be subject to Lessor’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed.     d.   In
the event that any or all of Lessee’s interest in the Premises and/or this Lease
is transferred by operation of law to any trustee, receiver, or other
representative or agent of Lessee, or to Lessee as a debtor in possession, and
subsequently any or all of Lessee’s interest in the Premises and/or this Lease
is offered or to be offered by Lessee or any trustee, receiver, or other
representative or agent of Lessee as to its estate or property (such person,
firm or entity being hereinafter referred to as the “Grantor”), for assignment,
conveyance, lease, or other disposition to a person, firm or entity other than
Lessor (each such transaction being hereinafter referred to as a “Disposition”),
it is agreed that Lessor has and shall have a right of first refusal to
purchase, take, or otherwise acquire, the same upon the same terms and
conditions as the Grantor thereof shall accept upon such Disposition to such
other person, firm, or entity; and as to each such Disposition the Grantor shall
give written notice to Lessor in reasonable detail of all of the terms and
conditions of such Disposition within twenty (20) days next following its
determination to accept the same but prior to accepting the same, and Grantor
shall not make the Disposition until and unless Lessor has failed or refused to
accept such right of first refusal as to the Disposition, as set forth herein.  
      Lessor shall have sixty (60) days next following its receipt of the
written notice as to such Disposition in which to exercise the option to acquire
Lessee’s interest by such Disposition, and the exercise of the option by Lessor
shall be effected by notice to that effect sent to the Grantor; but nothing
herein shall require Lessor to accept a particular Disposition or any
Disposition, nor does the rejection of any one such offer of first refusal
constitute a waiver or release of the obligation of the Grantor to submit other
offers hereunder to Lessor. In the event Lessor accepts such offer of first
refusal, the transaction shall be consummated pursuant to the terms and
conditions of the Disposition described in the notice to Lessor. In the event
Lessor rejects such offer of first refusal, Grantor may consummate the
Disposition with such other person, firm, or entity; but any decrease in price
of more than two percent (2%) of the price sought from Lessor or any change in
the terms of payment for such Disposition shall constitute a new transaction
requiring a further option of first refusal to be given to Lessor hereunder.    
e.   Without limiting any of the provisions of Articles 12 and 13, if pursuant
to the Federal Bankruptcy Code (herein referred to as the “Code”), or any
similar law hereafter enacted having the same general purpose, Lessee is
permitted to assign this Lease notwithstanding the restrictions contained in
this Lease, adequate assurance of future performance by an assignee expressly
permitted under such Code shall be deemed to mean the deposit of cash security
in an amount equal to the sum of one year’s Fixed Basic Rent plus an amount
equal to the Additional Rent for the calendar year preceding the year in which
such assignment is intended to become effective, which deposit shall be held by
Lessor for the balance of the Term, without interest, as security for the full
performance of all of Lessee’s obligations under this Lease, to be held and
applied in the manner specified for security in Article 16.     f.   Except as
specifically set forth above, no portion of the Premises or of Lessee’s interest
in this Lease may be acquired by any other person or entity, whether by
assignment, mortgage, sublease, transfer, operation of law or act of the Lessee,
nor shall Lessee pledge its interest in this Lease or in any security deposit
required hereunder without Lessor’s prior written consent.

10



--------------------------------------------------------------------------------



 



9.   COMPLIANCE WITH RULES AND REGULATIONS:       Lessee shall observe and
comply with the rules and regulations hereinafter set forth in Exhibit B
attached hereto and made a part hereof and with such further reasonable rules
and regulations as Lessor may prescribe, on written notice to the Lessee, for
the safety, care and cleanliness of the Building and the comfort, quiet and
convenience of other occupants of the Building. Lessee shall not place a load
upon any floor of the Premises exceeding the floor load per square foot area
which it was designed to carry and which is allowed by law. Installations of all
safes, business machines and mechanical equipment shall be placed and maintained
by Lessee, at Lessee’s expense, in settings sufficient, in Lessor’s commercially
reasonable judgment, to absorb and prevent vibration, noise and annoyance.   10.
  DAMAGES TO BUILDING:     (a) Lessor’s Notice of Election to Terminate: If the
Building is damaged by fire or any other cause to such extent the cost of
restoration, as reasonably estimated by Lessor, will equal or exceed twenty-five
percent (25%) of the replacement value of the Building (exclusive of
foundations) just prior to the occurrence of the damage, then Lessor may, no
later than the sixtieth (60th) day following the date of damage, give Lessee a
notice of election to terminate this Lease.     (b) Lessee’s Notice of Election
to Terminate: If (i) the cost of restoration will equal or exceed fifty percent
(50%) of the replacement value of the Building (exclusively of foundations) just
prior to the occurrence of the damage and if the Premises shall not be
reasonably usable for the purpose for which they are leased hereunder, or
(ii) restoration of the damage to the Premises will require more than one
hundred eighty (180) days to complete or if such damage is not fully repaired
and reasonable access to the Premises restored within one hundred eighty
(180) days from the date of damage, then, in any such event, Lessee may, no
later than the later of the sixtieth (60th) day following the date of damage or
following the end of said one hundred eighty (180) day period, give Lessor a
notice of election to terminate this Lease. In the case of subsection
(ii) hereof, if the damage by fire or other cause occurs during the last one
hundred eighty (180) days of the Term, Lessee shall have the right to serve
notice of cancellation of this Agreement.     (c) In the case of Subsections
(a) and (b), (i) this Lease shall be deemed to terminate on the thirtieth (30th)
day after the giving of said notice, and (ii) Lessee shall surrender possession
of the Premises within a reasonable time thereafter, and the Fixed Basic Rent,
and any Additional Rent, shall be apportioned as of the date of such damage and
any Fixed Basic Rent or Additional Rent paid for any period beyond said date
shall be repaid to Lessee. If the cost of restoration shall not entitle Lessor
to terminate this Lease, or if, despite the cost, Lessor does not elect to
terminate this Lease, Lessor shall restore the Building and the Premises
diligently and expediently, subject to Force Majeure, and Lessee shall have no
right to terminate this Lease, except as set forth above. The applicability of
Force Majeure shall not restrict Lessee’s right to abate rent as set forth
herein. Lessor need not restore fixtures and improvements owned by Lessee.    
(d) In any case in which use of the Premises is affected by any damage to the
Building, there shall be either an abatement or an equitable reduction in Fixed
Basic Rent, depending on the period for which and the extent to which the
Premises are not reasonably usable for the purpose for which they are leased
hereunder. The words “restoration” and “restore” as used in this Article 10
shall include repairs.   11.   EMINENT DOMAIN:       If Lessee’s use of the
Premises is materially affected due to the taking by eminent domain of (a) the
Premises or any part thereof or any estate therein; or (b) any other part of the
Building; then, in either event, this Lease shall terminate on the date when
title vests pursuant to such taking. The Fixed Basic Rent, and any Additional
Rent, shall be apportioned as of said termination date and any Fixed Basic Rent
or Additional Rent paid for any period beyond said date, shall be repaid to
Lessee. Lessee shall not be entitled to any part of the award for such taking or
any payment in lieu thereof, but Lessee may file a separate claim for

11



--------------------------------------------------------------------------------



 



    any taking of fixtures and improvements owned by Lessee which have not
become the Lessor’s property, and for moving expenses.       In the event of a
partial taking which does not effect a termination of this Lease but does
deprive Lessee of the use of a portion of the Premises, there shall either be an
abatement or an equitable reduction of the Fixed Basic Rent, and an equitable
adjustment reducing the Base Period Costs as hereinafter defined depending on
the period for which and the extent to which the Premises so taken are not
reasonably usable for the purpose for which they are leased hereunder. Lessee
shall not be entitled to any part of the award for such taking or any payment in
lieu thereof, but Lessee may file a separate claim solely for the unamortized
value of fixtures and improvements owned by Lessee which have not become the
Lessor’s property, and for moving expenses.   12.   INSOLVENCY OF LESSEE:      
Any of the following (a) the appointment of a receiver to take possession of all
or substantially all of the assets of Lessee, or, (b) a general assignment by
Lessee for the benefit of creditors, or, (c) the filing a petition in insolvency
or for reorganization or for the appointment of a receiver, shall constitute a
default of this Lease by Lessee, and Lessor may terminate this Lease forthwith
and upon notice of such termination Lessee’s right to possession of the Premises
shall cease, and Lessee shall then quit and surrender the Premises to Lessor but
Lessee shall remain liable as hereinafter provided in Article 14 hereof.   13.  
LESSOR’S REMEDIES ON DEFAULT:       If Lessee defaults in the payment of Fixed
Basic Rent, or any Additional Rent, or defaults in the performance of any of the
other covenants and conditions hereof or permits the Premises to become
deserted, abandoned or vacated, Lessor may give Lessee notice of such default,
and if Lessee does not cure any Fixed Basic Rent or Additional Rent default
within ten (10) days or other default within thirty (30) days after giving of
such notice (or if such other default is of such nature that it cannot be
completely cured within such period, if Lessee does not commence such curing
within such thirty (30) days and thereafter proceed with reasonable diligence
and in good faith to cure such default), then Lessor may terminate this Lease on
not less than ten (10) days notice to Lessee, and on the date specified in said
notice, Lessee’s right to possession of the Premises shall cease but Lessee
shall remain liable as hereinafter provided. If this Lease shall have been so
terminated by Lessor pursuant to Articles 12 or 13 hereof, Lessor may at any
time thereafter resume possession of the Premises by any lawful means and remove
Lessee or other occupants and their effects. Lessee shall pay to Lessor, on
demand, such expenses as Lessor may incur, including, without limitation, court
costs and reasonable attorney’s fees and disbursements, in enforcing the
performance of any obligation of Lessee under this Lease.   14.   DEFICIENCY:  
    In any case where Lessor has recovered possession of the Premises by reason
of Lessee’s default, Lessor may, at Lessor’s option, occupy the Premises or
cause the Premises to be redecorated, altered, divided, consolidated with other
adjoining premises or otherwise changed or prepared for reletting, and may relet
the Premises or any part thereof, as agent of Lessee or otherwise, for a term or
terms to expire prior to, at the same time as or subsequent to, the original
Expiration Date of this Lease, at Lessor’s option and receive the rent therefor.
Rent so received shall be applied first to the payment of such expenses as
Lessor may have incurred in connection with the recovery of possession,
redecorating, altering, dividing, consolidating with other adjoining premises,
or otherwise changing or preparing for reletting, and the reletting, including
brokerage and reasonable attorney’s fees, and then to the payment of damages in
amounts equal to the Fixed Basic Rent and Additional Rent hereunder and to the
costs and expenses of performance of the other covenants of Lessee as herein
provided; however, if the term of such reletting expires after the original
Expiration Date of this Lease, the costs and expenses of such reletting shall be
amortized over the term of the new lease and Lessee shall only be responsible
for that portion of the reletting costs that falls within what would have been
the remainder of the original term of this Lease. Lessee agrees, in any such
case, whether or not Lessor has relet, to pay to Lessor damages equal to the
Fixed Basic Rent

12



--------------------------------------------------------------------------------



 



    and Additional Rent from the date of such default to the date of expiration
of the term demised and other sums herein agreed to be paid by Lessee, less the
net proceeds of the reletting, if any, received by Lessor during the remainder
of the unexpired term hereof, as ascertained from time to time, and the same
shall be payable by Lessee on the several rent days above specified. Lessee
shall not be entitled to any surplus accruing as a result of any such reletting.
In reletting the Premises as aforesaid, Lessor may grant rent concessions if
Lessor determines rent concessions are necessary to relet the Premises, and
Lessee shall not be credited therewith. No such reletting shall constitute a
surrender and acceptance or be deemed evidence thereof. If Lessor elects,
pursuant hereto, actually to occupy and use the Premises or any part thereof
during any part of the balance of the Term as originally fixed or since
extended, there shall be allowed against Lessee’s obligation for rent or damages
as herein defined, during the period of Lessor’s occupancy, the reasonable value
of such occupancy, not to exceed, in any event, the Fixed Basic Rent and
Additional Rent herein reserved and such occupancy shall not be construed as a
release of Lessee’s liability hereunder.       Alternatively, in any case where
Lessor has recovered possession of the Premises by reason of Lessee’s default,
Lessor may at Lessor’s option, and at any time thereafter, and without notice or
other action by Lessor, and without prejudice to any other rights or remedies it
might have hereunder or at law or equity, become entitled to recover from
Lessee, as Damages for such breach, in addition to such other sums herein agreed
to be paid by Lessee, to the date of re-entry, expiration and/or dispossess, an
amount equal to the amount by which the Fixed Basic Rent and Additional Rent
reserved in this Lease from the date of such default to the date of Expiration
of the original Term demised exceeds the then fair and reasonable rental value
of the Premises for the same period. Said Damages shall become due and payable
to Lessor immediately upon such breach of this Lease and without regard to
whether this Lease be terminated or not, and if this Lease be terminated,
without regard to the manner in which it is terminated. In the computation of
such Damages, the difference between an installment of Fixed Basic Rent and
Additional Rent thereafter becoming due and the fair and reasonable rental value
of the Premises for the period for which such installment was payable shall be
discounted to the date of such default at the rate of not more than six percent
(6%) per annum. For purposes of this Article 14, the date of such default shall
only be after Lessor has given Lessee notice of said default and such default
remained uncured beyond any applicable grace period.       Lessee hereby waives
all right of redemption to which Lessee or any person under Lessee might be
entitled by any law now or hereafter in force.       Lessor’s remedies hereunder
are in addition to any remedy allowed by law.   15.   SUBORDINATION OF LEASE:  
    This Lease shall, at Lessor’s option, or at the option of any holder of any
underlying lease or holder of any mortgages or trust deed, be subject and
subordinate to any such underlying leases and to any such mortgages or trust
deed which may now or hereafter affect the real property of which the Premises
form a part, and also to all renewals, modifications, consolidations and
replacements of said underlying leases and said mortgages or trust deed
provided, that Lessor shall use commercially reasonable efforts to obtain a
non-disturbance agreement from the holder of any such underlying lease, mortgage
or trust deed in the mortgagee’s then standard commercially reasonable form.
Reasonable expenses charged by the mortgagee to Lessor in connection with the
obtaining of the aforesaid agreement shall be paid or reimbursed by Lessee.
Although no instrument or act on the part of Lessee shall be necessary to
effectuate such subordination, Lessee will, nevertheless, execute and deliver
such further instruments confirming such subordination of this Lease as may be
desired by the holders of said mortgages or trust deed or by any of the lessor’s
under such underlying leases. If any underlying lease to which this Lease is
subject terminates, Lessee shall, on timely request, attorn to the owner of the
reversion.       Lessor represents that there currently is no mortgage or trust
deed encumbering the Building.

13



--------------------------------------------------------------------------------



 



16.   SECURITY DEPOSIT:       Lessee shall deposit with Lessor on the signing of
this Lease, the Security Deposit as defined in the Preamble for the full and
faithful performance of Lessee’s obligations under this Lease, including without
limitation, the surrender of possession of the Premises to Lessor as herein
provided. If Lessor applies any part of said Security Deposit to cure any
default of Lessee, Lessee shall, on demand, deposit with Lessor the amount so
applied so that Lessor shall have the full Security Deposit on hand at all times
during the Term of this Lease. In the event a bona fide sale, subject to this
Lease, Lessor shall have the right to transfer the Security Deposit to the
vendee, and Lessor shall be considered released by Lessee from all liability for
the return of the Security Deposit; and Lessee agrees to look solely to the new
lessor for the return of the Security Deposit, and it is agreed that this shall
apply to every transfer or assignment made of the Security Deposit to the new
lessor. Provided this Lease is not in default, the Security Deposit (less any
portions thereof used, applied or retained by Lessor in accordance with the
provisions of this Article 16), shall be returned to Lessee after the expiration
or sooner termination of this Lease and after delivery of the entire Premises to
Lessor in accordance with the provisions of this Lease. Lessee covenants that it
will not assign or encumber or attempt to assign or encumber the Security
Deposit and Lessor shall not be bound by any such assignment, encumbrance or
attempt thereof.       In the event of the insolvency of Lessee, or in the event
of the entry of a judgment in any court against Lessee which is not discharged
within thirty (30) days after entry, or in the event a petition is filed by or
against Lessee under any chapter of the bankruptcy laws of the State of New
Jersey or the United States of America, then in such event, Lessor may require
(unless otherwise prohibited by law) the Lessee to deposit additional security
in an amount which in Lessor’s commercial reasonable judgment would be
sufficient to adequately assure Lessee’s performance of all of its obligations
under this Lease including all payments subsequently accruing. Failure of Lessee
to deposit the security required by this Article 16 within ten (10) days after
Lessor’s written demand or to provide other reasonable assurances to Lessor of
Lessee’s ability to perform all of its obligations under this Lease within ten
(10) days after Lessor’s written demand shall constitute a material breach of
this Lease by Lessee.   17.   RIGHT TO CURE LESSEE’S BREACH:       If Lessee
breaches any covenant or condition of this Lease, Lessor may, on reasonable
notice to Lessee (except that no notice need be given in case of emergency),
cure such breach at the expense of Lessee and the reasonable amount of all
expenses, including attorney’s fees, incurred by Lessor in so doing (whether
paid by Lessor or not) shall be deemed Additional Rent payable on demand.   18.
  MECHANIC’S LIENS:       Lessee shall, within fifteen (15) days after notice
from Lessor, discharge or satisfy by bonding or otherwise any mechanic liens for
materials or labor claimed to have been furnished to the Premises by Lessee or
on Lessee’s behalf. Lessee shall not be responsible for any mechanic liens filed
for work performed by or on behalf of Lessor within the Premises, including the
work set forth in Exhibit C hereof.   19.   RIGHT TO INSPECT AND REPAIR:      
Lessor may enter the Premises but shall not be obligated to do so (except as
required by any specific provision of this Lease) at any reasonable time on
reasonable notice to Lessee (which shall be considered at lease one (1) day
prior written or verbal notice, except that no notice need be given in case of
emergency) for the purpose of inspection or the making of such repairs,
replacement or additions in, to, on and about the Premises or the Building, as
Lessor deems reasonably necessary or desirable. In connection with any such
repairs, replacements or additions, Lessor may close off such portions of the
Premises, the Building and the Common Facilities and interrupt such services as
may be necessary to accomplish such work, without liability to Lessee therefor,
and without such closing or interruption is being deemed an eviction or
constructive eviction. In accomplishing any such work, Lessor shall endeavor not
to materially interfere with the Lessee’s use and enjoyment of the Premises or
the

14



--------------------------------------------------------------------------------



 



    conduct of Lessee’s business and to minimize interference, inconvenience and
annoyance to Lessee.   20.   SERVICES TO BE PROVIDED BY LESSOR/LESSOR’S
EXCULPATION:       Subject to intervening laws, ordinances, regulations and
executive orders, Lessor agrees to furnish, except on Building Holidays, as set
forth on Exhibit E attached hereto and made a part hereof:

  a.   The cleaning services, as set forth on Exhibit D attached hereto and made
a part hereof, and subject to the conditions therein stated. Except as set forth
on Exhibit D, Lessee shall pay the cost of all other cleaning services required
by Lessee.     b.   Heating, ventilating and air conditioning (herein “HVAC”) as
is customarily provided in first class office space in the immediate area, and
as set forth on Exhibit C-1, attached hereto and made a part hereof, together
with Common Facilities lighting and electric energy all during Building Hours,
as defined in the Preamble and electrical energy at all times, 365 days per year
(except in the case of an emergency or Force Majeure).     c.   Cold and hot
water for drinking and lavatory purposes.     d.   Elevator service during
Building Hours (if the Building contains an elevator or elevators for the use of
the occupants thereof).     e.   Restroom supplies and exterior window cleaning
when reasonably required.     f.   Maintenance of all Common Facilities,
structural portions of the Building (including roof and exterior walls and items
constructed by Lessee or Building items affected by Lessee’s construction) in
good order and repair for buildings of similar quality in the immediate area.  
  g.   Sewage removal from the Building.     h.   Snow removal from parking
facilities, private access roads and adequate lighting of the parking facilities
for reasonable hours beyond the Building Hours.     i.   Notwithstanding the
requirements of Exhibit C-1 (as to HVAC) or D or any other provision of this
Lease, Lessor shall not be liable for failure to furnish any of the aforesaid
services when such failure is due to Force Majeure, as hereinafter defined.
Lessor shall not be liable, under any circumstances, including, but not limited
to, that arising from the negligence of Lessor, its agents, servants or
invitees, or from defects, errors or omissions in the construction or design of
the Premises and/or the Building, including the structural and non-structural
portions thereof, for loss of or injury to Lessee or to property, however
occurring, through or in connection with or incidental to the furnishings of, or
failure to furnish, any of the aforesaid services or for any interruption to
Lessee’s business, however occurring.

21.   INTERRUPTION OF SERVICES OR USE:       Interruption or curtailment of any
service maintained in the Building or at the Office Building Area, if caused by
Force Majeure, as hereinafter defined, shall not entitle Lessee to any claim
against Lessor or to any abatement in rent, and shall not constitute a
constructive or partial eviction, unless Lessor fails to take reasonable and
diligent measures to restore the service. If the Premises are rendered
untenantable in whole or in part, for a period of ten (10) consecutive days, by
the making of repairs, replacements or additions, other than those caused by
misuse or neglect by Lessee, or Lessee’s agents, servants, visitors or licensees
or by Force Majeure, there shall be a proportionate abatement of Rent from and
after the date the Premises were rendered untenantable and continuing for the
period of such untenantability. In no event, shall Lessee be entitled to claim a
constructive eviction from the Premises unless Lessee shall first have notified
Lessor in writing of the condition or conditions giving rise thereto, and,
unless Lessor shall have failed, to take reasonable and

15



--------------------------------------------------------------------------------



 



    diligent measures after receipt of such notice, to remedy, or commence and
proceed with due diligence to remedy such condition or conditions.   22.  
BUILDING STANDARD OFFICE ELECTRICAL SERVICE:     (a) Electricity shall be
supplied to the Premises during the term in accordance with the provisions of
paragraph (c) of this Article. However, at any time and from time to time during
the term hereof, provided it is then permissible under the provisions of legal
requirements, Lessor shall have the option to have electricity supplied to the
Premises in accordance with paragraph (d) of this Article.

  (b)   For the purposes of this Article:

  (i)   The term “Electric Rate” shall mean the Service Classification pursuant
to which Lessee would purchase electricity directly from the utility company
servicing the Building, provided, however, at no time shall the amount payable
by Lessee for electricity be less than Lessor’s Cost per Kilowatt and Cost per
Kilowatt Hour (as such terms are hereinafter defined), and provided further that
in any event, the Electric Rate shall include all applicable surcharges, and
demand, energy, fuel adjustment and time of day charges (if any), taxes and
other sums payable in respect thereof.     (ii)   The term “Cost per Kilowatt
Hour” shall mean the total cost for electricity incurred by Lessor to service
the Building during a particular time period (including all applicable
surcharges, and energy, fuel adjustment and time of day charges (if any), taxes
and other sums payable in respect thereof) divided by the total kilowatt hours
purchased by Lessor during such period.     (iii)   The term “Cost per Kilowatt”
shall mean the total cost for demand incurred by Lessor to service the Building
during a particular time period (including all applicable surcharges, demand,
and time of day charges (if any), taxes and other sums payable in respect to
thereof) divided by the total kilowatts purchased by Lessor during such period.

  (c) (i)    Lessor shall supply electricity to service the Premises on a “check
meter” basis, and Lessee shall pay to Lessor, as Additional Rent, the sum of
(y) an amount determined by applying the Electric Rate or, at Lessor’s election,
the Cost per Kilowatt Hour and Cost per Kilowatt, to Lessee’s consumption of and
demand for electricity within the Premises as recorded on the meter meters
servicing the Premises, and (z) the actual administrative costs incurred by
Lessor in supplying electricity on a “check metered” basis (such combined sum
being hereinafter called “Electric Rent”). Except as set forth in the foregoing
clause (z), Lessor will not charge Lessee more than the Electric Rate or, at
Lessor’s election, the Cost per Kilowatt and Cost per Kilowatt Hour for the
electricity provided pursuant to this paragraph. All costs incurred by Lessor to
install the check meter(s) and any other equipment necessary to enable Lessee to
obtain electricity from Lessor on a check meter basis shall be paid by Lessee,
as Additional Rent, within thirty (30) days after Lessee’s receipt of Lessor’s
invoice therefor.       (ii)   Where more than one meter measures the electric
service to Lessee, the electric service rendered through each meter shall be
computed and billed separately in accordance with the provisions hereinabove set
forth.       (iii)   Lessee shall pay to Lessor, on account until the Electric
Rent payable pursuant to this paragraph (c) has been determined, the annual sum
of $1.20 per square foot of Rentable Area (“Estimated Electric Rent”), subject
to the adjustments on the first day of each and every calendar month of the term
(except that if the first day of the term is other than the first day of a
calendar month, the first monthly installment, prorated to the end of said
calendar month, shall be payable on the first day of the first full calendar
month).

16



--------------------------------------------------------------------------------



 



  (iv)   From time to time during the term, the Estimated Electric Rent may be
adjusted by Lessor on the basis of either Lessor’s reasonable estimate of
Lessee’s electric consumption and demand (if at any time the meter(s) servicing
the Premises are inoperative) or Lessee’s actual consumption of and demand for
electricity as recorded on the meter(s) servicing the Premises, and, in either
event, the Electric Rate or Cost per Kilowatt and Cost per Kilowatt Hour then in
effect.     (v)   Subsequent to the end of each calendar year during the Term,
or more frequently if Lessor shall elect, Lessor shall submit to Lessee a
statement of the Electric Rent for such year or shorter period together with the
components thereof, as set forth in clause (i) of this paragraph (c) (“Electric
Statement”). To the extent that the Estimated Electric Rent paid by Lessee for
the period covered by the Electric Statement shall be less than the Electric
Rent as set forth on such Electric Statement, Lessee shall pay Lessor the
difference within 30 days after receipt of the Electric Statement. If the
Estimated Electric Rent paid by Lessee for the period covered by the Electric
Statement shall be greater than the Electric Rent as set forth on the Electric
Statement, such difference shall be credited against the next required
payment(s) of Estimated Electric Rent. If no Estimated Electric Rent payment(s)
shall thereafter be due, Lessor shall pay such difference to Lessee.     (vi)  
For any period during which the meter(s) servicing the Premises are inoperative,
the Electric Rent shall be determined by Lessor, based upon its reasonable
estimate of Lessee’s actual consumption of and demand for electricity, and the
Electric Rate or Cost per Kilowatt and Cost per Kilowatt Hour then in effect.

  (d)   If Lessor discontinues furnishing electricity to the Premises pursuant
to paragraph (c) of this Article, Lessee shall make its own arrangements to
obtain electricity directly from the utility company furnishing electricity to
the Building. The cost of such service shall be paid by Lessee directly to such
utility company. Lessor shall permit its electric feeders, risers and wiring
serving the Premises to be used by Lessee, to the extent available, safe and
capable of being used for such purpose. All meters and all additional panel
boards, feeders, risers, wiring and other conductors and equipment which may be
required to enable Lessee to obtain electricity of substantially the same
quality and character, shall be installed by Lessor at Lessee’s cost and
expense.     (e)   Bills for electricity supplied pursuant to paragraph (c) of
this Article shall be rendered to Lessee on a monthly basis. Lessee’s payments
for electricity supplied in accordance with paragraph (c) of this Article shall
be due and payable within 30 days after delivery of a statement therefor, by
Lessor to Lessee. If any tax is imposed upon Lessor’s receipts from the sale of
electricity to Lessee by legal requirements, Lessee agrees that, unless
prohibited by such legal requirements, Lessee’s Percentage of such taxes shall
be included in the bills of, and paid by Lessee to Lessor, as Additional Rent.  
  (f)   Lessor’s failure during the term to prepare and deliver any statements
or bills under this Article, or Lessor’s failure to make a demand under this
Article, shall not in any way be deemed to be a waiver of, or cause Lessor to
forfeit or surrender, its rights to collect any amount of Additional Rent which
may become due pursuant to this Article. Lessee’s liability for any amounts due
under this Article shall survive the expiration or sooner termination of the
Term.     (g)   Lessee’s failure or refusal, for any reason, to utilize the
electrical energy provided by Lessor, shall not entitle Lessee to any abatement
or diminution of Fixed Basic Rent or Additional Rent, or otherwise relieve
Lessee from any of its obligations under this Lease, except as specifically set
forth in Article 21 hereof.     (h)   If either the quantity or character of the
electrical service is changed by the utility company supplying electrical
service to the Building or is no longer available or suitable for Lessee’s
requirements, or if there shall be a change, interruption or termination of
electrical service due to a failure or defect on the part of the utility
company, no such change, unavailability, unsuitability, failure or defect shall
constitute

17



--------------------------------------------------------------------------------



 



      an actual or constructive eviction, in whole or in part, or entitle Lessee
to any payment from Lessor for any loss, damage or expense, or to abatement or
diminution of Fixed Basic Rent or Additional Rent, or otherwise relieve Lessee
from any of its obligations under this Lease, or impose any obligation upon
Lessor or its agents, except as specifically set forth in Article 21 hereof.
Lessor will use reasonable efforts to insure that there is no interruption in
electrical service to Lessee, but in no event shall Lessor be responsible for
any failures of the utility providing such service or the negligence or other
acts of third parties causing any such interruption.     (i)   Lessee shall not
make any electrical installations, alterations, additions or changes to the
electrical equipment or appliances in the Premises without prior written consent
of Lessor in each such instance. Lessee shall comply with the rules and
regulations applicable to the service, equipment, wiring and requirements of
Lessor and of the utility company supplying electricity to the Building. Lessee
agrees that its use of electricity in the Premises will not exceed the capacity
of existing feeders to the Building or the risers or wiring installations
therein and Lessee shall not use any electrical equipment which, in Lessor’s
judgment, will overload such installations or interfere with the use thereof by
other lessees in the Building. If, in Lessor’s judgment, Lessee’s electrical
requirements necessitate installation of an additional riser, risers or other
proper and necessary equipment or services, including additional ventilating or
air-conditioning, the same shall be provided or installed by Lessor at Lessee’s
expense, which shall be chargeable and collectible as Additional Rent and paid
within 30 days after the rendition to Lessee of a bill therefor.     (j)   If,
after Lessor’s initial installation work, (i) Lessee shall request the
installation of additional risers, feeders or other equipment or service to
supply its electrical requirements and Lessor shall determine that the same are
necessary and will not cause damage or injury to the Building or the Premises or
cause or create a dangerous or hazardous condition or entail excessive or
unreasonable alterations, repairs or expense or interfere with or disturb other
Lessees or occupants of the Building, or (ii) Lessor shall determine that the
installation of additional risers, feeders or other equipment or service to
supply Lessee’s electrical requirements is necessary, then and in either of such
events Lessor shall cause such installations to be made, at Lessee’s sole cost
and expense and Lessee shall pay Lessor for such installations, as Additional
Rent, within 30 days after submission of a statement therefor.     (k)   Lessor,
at Lessee’s expense, shall furnish and install all replacement lighting tubes,
lamps, ballasts and bulbs required in the Premises. Lessee, however, shall have
the right to furnish and/or install any or all of the items mentioned in this
Article 22(k).

23.   ADDITIONAL RENT:       It is expressly agreed that Lessee will pay in
addition to the Fixed Basic Rent provided in Article 3 hereof, an Additional
Rent to cover Lessee’s Percentage as defined in the Preamble, of the increased
cost to Lessor, for each of the categories enumerated herein, over the “Base
Period Costs”, as defined in the Preamble for said categories.

  a.   Operating Cost Escalation — If the Operating Costs incurred for the
Building in which the Premises are located and Office Building Area for any
Lease Year or Partial Lease Year during the Lease Term shall be greater than the
Base Operating Costs (adjusted proportionately for periods less than a Lease
Year), then Lessee shall pay to Lessor, as Additional Rent, Lessee’s Percentage
of all such excess Operating Costs. “Operating Costs” shall include costs
incurred for the Building in which the Premises are located, the Office Building
Area and the Complex for, by way of illustration and not of limitation: personal
property taxes; management fees; labor, including all wages and salaries; social
security taxes, and other taxes which may be levied against Lessor upon such
wages and salaries; Building’s Percentage of Complex Expenses (as defined
below); supplies; repairs and maintenance; maintenance and service contracts;
painting; wall and window washing; laundry and towel service; tools and
equipment (which are not required to be capitalized in accordance with generally
accepted accounting principles (“GAAP”)); trash removal; lawn care; snow removal
and all other items properly constituting direct operating costs according to
GAAP (hereinafter collectively referred to as the “Operating Costs”), but not
including depreciation of Building or equipment; interest; income or

18



--------------------------------------------------------------------------------



 



      excess profits taxes; costs of maintaining the Lessor’s corporate
existence; franchise taxes; any expenditures required to be capitalized pursuant
to GAAP, unless said expenditures are for the purpose of reducing Operating
Costs within the Building and Office Building Area (but only to the extent such
costs are amortized in accordance with GAAP over the useful life of such item),
or are required under any governmental or quasi-governmental law, statute,
ordinance, rule, order, requirements or regulation, in which event the costs
thereof shall be included. Notwithstanding anything contained herein to the
contrary, any additional costs incurred by Lessor during the 2007 Calendar Year
by reason of Lessor or any of its vendors entering into new labor contracts or
renewals or modifications of existing labor contracts shall not be included in
Base Operating Costs. In addition, Lessee shall pay Lessor Lessee’s Percentage
of all costs and expenses incurred by Lessor in connection with complying with
any “homeland security” requirements under applicable law, and such costs and
expenses shall not be included in Operating Costs. The Base Operating Costs
shall as be as defined in the Preamble.         “Complex Expenses” shall mean
the total cost and expenses incurred by Lessor with respect to the Complex for
the following items:

  i.   The cost of maintaining Complex signs and lessee directories; and     ii.
  other costs reasonably incurred by Lessor to maintain the Complex (subject to
the same exclusions as Operating Costs set forth in the first paragraph of this
Section 23a.) or cost incurred for services benefiting not only the lessees or
occupants of the Building, e.g. the fitness center and cafeteria, which, in the
reasonable opinion of the Lessor are services desirable to operate the Complex
and not otherwise included or specifically prohibited under this Article; and  
  iii.   the cost of maintaining Common Facilities available to all lessees such
as snow removal, trash removal and infrastructure serving the Complex, parking
areas, common grass areas, boulevard dividers, curbing and lighting.     iv.  
wages and salaries for employees employed with respect to the Complex as
provided in the first paragraph of this subparagraph a.

      Operating Costs shall not include the costs of services provided by Lessor
to the extent that the costs of such services exceed the costs that would have
been paid had the services been provided by parties unaffiliated with Lessor on
a competitive basis.     b.   Fuel, Utilities and Electric Cost Escalation
(hereinafter referred to as “Utility and Energy Costs”) – If the Utility and
Energy Costs, including any fuel surcharges or adjustments with respect thereto,
incurred for water, sewer, gas, electric, other utilities and heating,
ventilating and air conditioning for the Building, to include all leased and
leasable areas (not separately billed or metered within the Building), and
Common Facilities electric, lighting, water, sewer and other utilities for the
Building and Office Building Area, for any Lease Year or Partial Lease Year,
during the Term, shall be greater than the Base Utility and Energy Costs
(adjusted proportionately for periods less than a Lease Year), then Lessee shall
pay to Lessor as Additional Rent, Lessee’s Percentage of all such excess Utility
and Energy Costs. As used in this Article 23, the Base Utility and Energy Costs
shall be as defined in the Preamble.     c.   Tax Escalation — If the Real
Estate Taxes for the Building and Office Building Area at which the Premises are
located for any Lease Year or Partial Lease Year, during the Lease Term, shall
be greater than the Base Real Estate Taxes (adjusted proportionately for periods
less than a Lease Year), then Lessee shall pay to Lessor as Additional Rent,
Lessee’s Percentage as hereinafter defined, of all such excess Real Estate
Taxes.         As used in this Article 23(c), the words and terms which follow
mean and include the following:

  i.   “Base Real Estate Taxes” shall be as defined in the Preamble.

19



--------------------------------------------------------------------------------



 



  ii.   If the Real Estate Taxes for the Complex incurred by Lessor during any
Lease Year or Partial Lease Year, during the Lease Term, after the calendar year
in which Base Real Estate Taxes are determined in accordance with Paragraph 2 of
the Preamble to this Lease, shall be greater than the Base Real Estate Taxes for
the Complex (adjusted proportionately for periods less than a Lease Year), then
Lessee shall pay to Lessor as Additional Rent, Lessee’s Percentage of the
Building’s Percentage of all such excess Real Estate Taxes.

        As used in this Article 23(c), the words and terms which follow mean and
include the following:

  i.   “Base Real Estate Taxes” shall be as defined in the Preamble.     ii.  
“Real Estate Taxes” shall mean the property taxes and assessments imposed upon
the Complex, or upon the rent, as such, payable to the Lessor, including, but
not limited to, real estate, city, county, village, school and transit taxes, or
taxes, assessments, or charges levied, imposed or assessed against the Complex
by any other taxing authority, whether general or specific, ordinary or
extraordinary, foreseen or unforeseen, exclusive of any such taxes attributable
to any extraordinary improvements in the Complex which are constructed at the
expense of any tenant in the Complex or any late payment charges, any
inheritance, estate, gift, transfer, excise, net income or profit taxes. If due
to a future change in the method of taxation, any franchise, income or profit
tax shall be levied against Lessor in substitution for, or in lieu of, or in
addition to, any tax which would otherwise constitute a Real Estate Tax, such
franchise, income or profit tax shall be deemed to be a Real Estate Tax for the
purposes hereof; conversely, any additional real estate tax hereafter imposed in
substitution for, or in lieu of, any franchise, income or profit tax (which is
not in substitution for, or in lieu of, or in addition to, a Real Estate Tax as
hereinbefore provided) shall not be deemed a Real Estate Tax for the purposes
hereof. If the Complex is subdivided at any time and the Building and the
portion of the Office Building Area upon which the Building is situated becomes
a separate tax lot, then Lessee shall pay Lessee’s Percentage of the Real Estate
Taxes applicable to such separate tax lot.

  d.   Insurance Cost Escalation – If the Insurance Costs for the Building and
Office Building Area for any Lease Year or partial Lease Year during the Term
shall be greater than the Base Insurance Costs (adjusted proportionately for
periods less than a Lease Year), Lessee shall pay to Lessor as Additional Rent
for each Lease Year or partial Lease Year commencing from and after the
Commencement Date, Lessee’s Percentage of such excess Insurance Costs.        
As used in this Article 23(d), the words and terms which follow mean and include
the following:

  i.   “Insurance Cost Expense Stop” shall be as defined in the Preamble.    
ii.   “Insurance Costs” shall mean all fire and other insurance costs incurred
by Lessor in connection with its operation and maintenance of the Building and
Office Building Area, for any Lease Year or Partial Lease Year, during the Term.

  e.   Lease Year — As used in this Article 23, Lease Year shall mean a calendar
year. Any portion of the Term which is less than a Lease Year as hereinbefore
defined, that is, from the Commencement Date through the following December 31,
and from the last January 1, falling within the Term to the end of the Term,
shall be deemed a “Partial Lease Year”. Any reference in this Lease to a Lease
Year shall, unless the context clearly indicates otherwise, be deemed to be a
reference to a Partial Lease Year if the period in question involves a Partial
Lease Year.     f.   Payment — At any time, and from time to time, after the
establishment of the Base Period Costs for each of the categories referred to
above, Lessor shall advise Lessee in writing of Lessee’s Percentage share with
respect to each of the categories and the method for calculation as estimated
for the next twelve (12) month period (or

20



--------------------------------------------------------------------------------



 



      proportionate part thereof if the last period prior to the Lease’s
expiration is less than twelve (12) months) as then known to the Lessor, and
thereafter, the Lessee shall pay as Additional Rent, Lessee’s Percentage share
of these costs for the then current period affected by such advice (as the same
may be periodically revised by Lessor as additional costs are incurred) in equal
monthly installments, such new rates being applied to any months, for which the
Fixed Basic Rent shall have already been paid which are affected by the
Operating Cost Escalation and/or Utility and Energy Cost Escalation and/or Tax
Escalation Costs and/or Insurance Costs above referred to, as well as the
unexpired months of the current period, the adjustment for the then expired
months to be made at the payment of the next succeeding monthly rental, all
subject to final adjustment at the expiration of each Lease Year as defined in
Article 23(e) hereof (or Partial Lease Year if the last period prior to the
Lease’s termination is less than twelve (12) months).         In the event the
last period prior to the Lease’s termination is less than twelve (12) months,
the Base Period Costs during said period shall be proportionately reduced to
correspond to the duration of said final period.     g.   Books and Reports —
For the protection of Lessee, Lessor shall maintain books of account in
accordance with GAAP which shall be open to Lessee and its representatives at
all reasonable times so that Lessee can determine that such Operating, Utility
and Energy and Real Estate Tax Costs have, in fact, been paid or incurred.
Lessee’s representatives shall mean only (i) Lessee’s employees or (ii) a
Certified Public Accounting firm. At Lessor’s request, Lessee shall execute a
confidentiality agreement reasonably acceptable to Lessor prior to any
examination of Lessor’s books and records. In the event Lessee disputes any one
or more of said charges, Lessee and Lessor agree to work together in good faith
to resolve such dispute in a timely manner, provided that if such dispute shall
not be satisfactorily settled between Lessor and Lessee, the dispute shall be
referred by either party to an independent certified public accountant to be
mutually agreed upon, and if such an accountant cannot be agreed upon, The
American Arbitration Association may be asked by either party to select an
arbitrator, whose decision on the dispute will be final and binding upon both
parties, who shall jointly share any cost of such arbitration. Pending
resolution of said dispute the Lessee shall pay to Lessor the sum so billed by
Lessor subject to its ultimate resolution as aforesaid.     h.   Right of Review
— Once Lessor shall have finally determined said Operating, Utility and Energy
or Real Estate Tax Costs at the expiration of a Lease Year, then as to the item
so established, Lessee shall only be entitled to inspection of Lessor’s books
and records as provided in subsection (g) above and to dispute said charge as
finally established for a period of six (6) months after such charge is finally
established, and Lessee specifically waives any right to dispute any such charge
at the expiration of said six (6) month period.     i.   Occupancy Adjustment —
If, with respect to Operating Cost Escalation, as established in Article 23(a)
hereof, and Utility and Energy Cost Escalation, as established in Article 23(b)
hereof, the Building is less than ninety-five percent (95%) occupied during the
establishment of the respective Base Periods, then the Base Costs incurred with
respect to said Operating Cost or Utility and Energy Cost shall be adjusted
during any such period within the Base Period so as to reflect ninety-five
percent (95%) occupancy. Similarly, if during any Lease Year or Partial Lease
Year, subsequent to the Base Period the Building is less than ninety-five
percent (95%) occupied, then the actual costs incurred for Operating Cost and
Utility and Energy Cost shall be increased during any such period to reflect
ninety-five percent (95%) occupancy so that at all times after the Base Period
the Operating Cost or Utility and Energy Cost shall be actual costs, but in the
event less than ninety-five percent (95%) of the Building is occupied during all
or part of the Lease Year involved, the Operating Cost or Utility and Energy
Cost shall not be less than that which would have been incurred had ninety-five
percent (95%) of the Building been occupied. The aforesaid adjustment shall only
be made with respect to those items that are in fact affected by variations in
occupancy levels.

21



--------------------------------------------------------------------------------



 



24.   LESSEE’S ESTOPPEL:       Lessee shall, from time to time, on not less that
ten (10) days prior written request by Lessor, execute, acknowledge and deliver
to Lessor a written statement certifying that the Lease is unmodified and in
full force and effect, or that the Lease is in full force and effect as modified
and listing the instruments of modification; the dates to which the rents and
charges have been paid; and, to the best of Lessee’s knowledge, whether or not
Lessor is in default hereunder, and if so, specifying the nature of the default.
It is intended that any such statement delivered pursuant to this Article 24 may
be relied on by a prospective purchaser of Lessor’s interest or mortgagee of
Lessor’s interest or assignee of any mortgage of Lessor’s interest. Lessee shall
also execute and deliver a “Lessee Estoppel Certificate” in substantially the
form attached hereto as Exhibit F.   25.   HOLDOVER TENANCY:       If Lessee
holds possession of the Premises after the Expiration Date of this Lease, Lessee
shall (i) become a tenant from month to month under the provisions herein
provided, but at one hundred fifty percent (150%) of the monthly Fixed Basic
Rent for the last month of the Term, plus the Additional Rent, for the first
month of lessee’s holding over and two hundred percent (200%) of the monthly
Fixed Basic Rental for the last month of the term plus the Additional Rent,
thereafter, which shall continue as provided in the Lease which sum shall be
payable in advance on the first day of each month, and without the requirement
for demand or notice by Lessor to Lessee demanding delivery of possession of
said Premises, and such tenancy shall continue until terminated by Lessor, or
until Lessee shall have given to Lessor, at least sixty (60) days prior to the
intended date of termination, a written notice of intent to terminate such
tenancy, which termination date must be as of the end of a calendar month; and
(ii) indemnify Lessor against loss or liability resulting from the delay by
Lessee in so surrendering the Premises including, without limitation, any claims
made by any succeeding occupant founded on such delay. Lessee’s obligations
under this Section shall survive the expiration or sooner termination of the
Lease. The time limitations described in this Article 25 shall not be subject to
extension for Force Majeure.   26.   RIGHT TO SHOW PREMISES:       Lessor may
show the Premises to prospective purchasers and mortgagees; and during the nine
(9) months prior to termination of this Lease, to prospective tenants, if
practicable upon appointment with Lessee during Building Hours. During the last
nine (9) months of the Term, Lessor shall have the right upon reasonable notice
to Lessee (which shall be considered at least one (1) business day prior oral
notice) to enter the space to perform inspections, surveys, measurements or such
other reasonable activities during reasonable times and for reasonable durations
as may be necessary to prepare the Premises for occupancy by the succeeding
lessee. To the extent Lessor needs to enter the Premises in connection with this
Article 26. Lessor shall endeavor not to interfere with the Lessee’s use and
enjoyment of the Premises or the conduct of Lessee’s business and to minimize
interference, inconvenience and annoyance to Lessee.   27.   LESSOR’S WORK —
LESSEE’S DRAWINGS:

  a.   Lessor agrees that, prior to the commencement of the Term of this Lease,
it will perform all of the work in the Premises in accordance with Exhibit C
attached hereto and made a part hereof (except for any work in connection with a
“Punch List”, as used in Exhibit C). Lessor and Lessee agree to perform all of
the work diligently and expediently.     b.   Lessee will timely supply such
drawings and information to Lessor as set forth in Exhibit C. Any delay
occasioned by Lessee’s failure to timely supply such drawings and information
shall not delay the Commencement Date of the Term and Lessee’s obligations
hereunder, and the same shall commence on the date the Premises would have been
delivered to Lessee pursuant to Article 2, but for Lessee’s delay as more fully
set forth in Paragraph 12 of Exhibit C hereof.  

22



--------------------------------------------------------------------------------



 



  c.   Lease commencement shall occur and the Commencement Date is defined as
that date when Lessor has done all of the work to be done by Lessor in
accordance with Exhibit C (except for any work in connection with a “Punch
List”, as used in Exhibit C), unless Lessor has been precluded from completing
said work as a result of Lessee’s acts or omissions including, but not limited
to, its failure to comply with       Article 27(b) hereof. Occupancy by Lessee
or the delivery of a Certificate of Occupancy by Lessor (if required pursuant to
local law) shall be prima facie evidence that Lessor has done substantially all
of the work.

28.   WAIVER OF TRIAL BY JURY:       To the extent such waiver is permitted by
law, the parties waive trial by jury in any action or proceeding brought in
connection with this Lease or the Premises.   29.   LATE CHARGE:       Anything
in this Lease to the contrary notwithstanding, at Lessor’s option, Lessee shall
pay a “Late Charge” of eight percent (8%) of any installment of Fixed Basic Rent
or Additional Rent not paid or paid more than five (5) days after the due date
thereof, to cover the extra expense involved in handling delinquent payments,
said Late Charge to be considered Additional Rent. The amount of the Late Charge
to be paid by Lessee shall be reassessed and added to Lessee’s obligations for
each successive monthly period until paid.       Notwithstanding anything in
this Article to the contrary, Lessor shall waive a Late Charge one time during
each Lease Year provided, however, the installment of Fixed Basic Rent or
Additional Rent so due is paid by the fifteenth (15th) day of the month. Payment
received subsequent to the fifteenth (15th) of the month during these grace
periods shall require a Late Charge to be reassessed and added to Lessee’s
obligations hereunder.   30.   LESSEE’S INSURANCE:

  a.   Lessee covenants to provide at Lessee’s cost and expense on or before the
earlier of (i) the Commencement Date, or (ii) Lessee’s taking actual possession
for the purpose of completing any improvement work, and to keep in full force
and effect during the entire Term and so long thereafter as Lessee, or anyone
claiming by, through or under Lessee, shall occupy the Premises, insurance
coverage as follows:

  i.   Commercial General Liability insurance with contractual liability
endorsements with respect to the Premises and the business of Lessee in which
Lessee shall be adequately covered under limits of liability of not less than
FIVE MILLION AND 00/100 DOLLARS ($5,000,000.00) combined single limit per
occurrence for bodily or personal injury (including death) and property damage.
Such insurance may be carried (x) under a blanket policy covering the Premises
and other locations of Lessee, if any, provided that each such policy shall in
all respects comply with this Article and shall specify that the portion of the
total coverage of such policy that is allocated to the Premises is in the
amounts required pursuant to this Article 30 and (y) under a primary liability
policy of not less than ONE MILLION AND 00/100 DOLLARS ($1,000,000.00) and the
balance under an umbrella policy. Notwithstanding anything to the contrary
contained in this Lease, the carrying of insurance by Lessee in compliance with
this Article 30 shall not modify, reduce, limit or impair Lessee’s obligations
and liability under Article 33 hereof.     ii.   Fire and Extended Coverage,
Vandalism, Malicious Mischief, Sprinkler Leakage and Special Extended Coverage
Insurance in an amount adequate to cover the cost of replacement of all personal
property, decoration, trade fixtures, furnishings, equipment in the Premises and
all contents therein. Lessor shall not be liable for any damage to such property
of Lessee by fire or other peril includable in the coverage afforded by the
standard form of fire insurance policy with extended coverage endorsement
attached (whether or

23



--------------------------------------------------------------------------------



 



      not such coverage is in effect), no matter how caused, it being understood
that the Lessee will look solely to its insurer for reimbursement.     iii.  
Worker’s Compensation Insurance in the minimum statutory amount covering all
persons employed by Lessee.     iv.   Said limits shall be subject to periodic
review and Lessor reserves the right to increase said coverage limits if, in the
reasonable opinion of Lessor, said coverage becomes inadequate and is less than
that commonly maintained by tenants in similar buildings in the area by tenants
making similar uses. On or before the Commencement Date, and thereafter at
Lessor’s request, Lessee shall provide Lessor evidence of the insurance coverage
required herein in the form of a duplicate original insurance policy, an
insurance binder (countersigned by the insurer), or Evidence of Insurance (in
form ACORD 27 with respect to property insurance and ACORD 25-S with respect to
liability insurance) for each of the insurance policies Lessee is required to
carry in compliance with its obligations under this Lease.

  b.   All of the aforesaid insurance shall (i) name Lessor as an additional
insured on a primary basis; (ii) be written by one or more responsible insurance
companies licensed in the State of New Jersey satisfactory to Lessor and in form
satisfactory to Lessor; (iii) contain endorsements substantially as follows: “It
is understood and agreed that the insurer will give to Lessor, or any successor
lessor, c/o Mack-Cali Realty Corporation, 343 Thornall Street P.O. Box 7817,
Edison, New Jersey, thirty (30) days prior notice of any material change in or
cancellation of this policy.”; (iv) shall be written on an “occurrence” basis
and not on a “claims made” basis.     c.   Lessee shall be solely responsible
for payment of premium and Lessor (or its designee) shall not be required to pay
any premium for such insurance. Lessee shall deliver to Lessor at least fifteen
(15) days prior to the expiration of such policy, either a duplicate original or
a certificate it being the intention of the parties hereto that the insurance
required under the terms hereof shall be continuous during the entire Term of
this Lease and any other period of time during which pursuant to the Term
hereof, said insurance is required. Any insurance carried by Lessor shall be in
excess of and will not contribute with the insurance carried by Lessee for
injuries or damage arising out of the Premises.     d.   Lessee agrees, at its
own cost and expense, to comply with all rules and regulations of the National
Fire Protection Association (NFPA) National Fire Code. If, at any time or from
time to time, as a result of or in connection with any failure by Lessee to
comply with the foregoing sentence or any act or omission or commission by
Lessee, its employees, agents, contractors or licensees, or a result of or in
connection with the use to which the Premises are put (notwithstanding that such
use may be for the purposes hereinbefore permitted or that such use may have
been consented to by Lessor), the fire insurance rate(s) applicable to the
Premises shall be higher than that which would be applicable for a business
office legally permitted therein, Lessee agrees that it will pay to Lessor as
Additional Rent, such portion of the premiums for all Lessor’s fire insurance
policies in force with respect to the building and the contents of any occupant
thereof as shall be attributable to such higher rate(s).     e.   Lessor makes
no representation that the limits of liability specified to be carried by Lessee
or Lessor under the terms of this Lease are adequate to protect Lessee against
Lessee’s undertaking under this Article 30, and in the event Lessee believes
that any such insurance coverage called for under this Lease is insufficient,
Lessee shall provide, at is own expense, such additional insurance as Lessee
deems adequate.     f.   In the event the Premises or its contents are damaged
or destroyed by fire or other insured casualty, (i) Lessor, to the extent of the
coverage of Lessor’s policies of fire insurance, hereby waives its rights, if
any, against Lessee with respect to such damage or destruction, even if said
fire or other casualty shall have been caused, in whole or in part, by the

24



--------------------------------------------------------------------------------



 



      negligence of Lessee, and (ii) Lessee, to the extent of the coverage of
Lessee’s policies of fire insurance with extended coverage, hereby waives its
rights, if any, against Lessor with respect to such damage, or destruction, even
if said fire or other casualty shall have been caused, in whole or in part, by
the negligence of Lessor; provided, however, such waivers of subrogation shall
only be effective with respect to loss or damage occurring during such time as
Lessor’s or Lessee’s policies of fire insurance (as the case may be) shall
contain a clause or endorsement providing in substance that the aforesaid waiver
of subrogation shall not prejudice the type and amount of coverage under such
policies or the right of Lessor or Lessee (as the case may be) to recover
thereunder. If, at any time, Lessor’s or Lessee’s insurance carrier refuses to
write insurance which contains a consent to the foregoing waiver of subrogation,
Lessor or Lessee, as the case may be, shall notify the party thereof in writing,
and upon the giving of such notice, the provisions of this Section shall be null
and void as to any casualty which occurs after such notice. If Lessor’s or
Lessee’s insurance carrier shall make a charge for the incorporation of the
aforesaid waiver of subrogation in its policies, then the party requesting the
waiver shall promptly pay such charge to the other party upon demand. In the
event the party requesting their waiver fails to pay such charge upon demand,
the other party shall be released of its obligation to supply such waiver.    
g.   Should Lessee fail to maintain the insurance coverage as set forth in this
Article 30, then Lessee shall be in default hereunder and shall be deemed to
have breached its covenants as set forth herein.

31.   NO OTHER REPRESENTATIONS:       No representations or promises shall be
binding on the parties hereto except those representations and promises
contained herein or in some future writing signed by the party making such
representation(s) or promise(s).   32.   QUIET ENJOYMENT:       Lessor covenants
that if, and so long as, Lessee pays Fixed Basic Rent, and any Additional Rent
as herein provided, and performs Lessee’s covenants hereof, Lessor shall do
nothing to affect Lessee’s right to peaceably and quietly have, hold and enjoy
the Premises for the Term herein mentioned, subject to the provisions of this
Lease.   33.   INDEMNITY:       Lessee shall defend, indemnify and save harmless
Lessor and its agents against and from; (a) any and all claims (i) arising from
(x) the conduct or management by Lessee, its subtenants, licensees, its or their
employees, agents, contractors or invitees on the Premises or of any business
therein, or (y) any work or thing whatsoever done, or any condition created
(other than by Lessor for Lessee’s account) in or about the Premises during the
Term of this Lease, or during the period of time, if any, prior to the
Commencement Date that Lessee may have been given access to the Premises,
(z) any default by Lessee under the terms, covenants and conditions of this
Lease or (ii) arising from any negligent or otherwise wrongful act or omission
of Lessee or any of its subtenants or licensees or its or their employees,
agents, contractors or invitees, and (b) all reasonable costs, expenses and
liabilities including reasonable attorneys’ fees and disbursements incurred in
or in connection with each such claim, action or proceeding brought thereon. In
case any action or proceeding be brought against Lessor by reason of any such
claim, Lessee, upon notice from Lessor, shall resist and defend such action or
proceeding. In no event shall Lessee be responsible to Lessor for any loss which
is caused by Lessor’s negligence or intentional act.       Lessor shall defend,
indemnify and save harmless Lessee and its agents against and from; (a) any and
all claims arising from: (i) the conduct or management by Lessor, its employees,
agents or contractors in the Common Facilities (other than by Lessee); or
(ii) any default by Lessor under the terms, covenants and conditions of this
Lease beyond applicable notice and cure periods; or (iii) arising from any
negligent or otherwise wrongful act or omission of Lessor or any of its
employees, agents or contractors (other than by Lessee), and (b) all reasonable
costs and expenses, as well as liabilities including attorneys fees and
disbursements incurred in or in connection with each such claim, action or
proceeding brought thereon. In case any action or proceeding be brought against
Lessee by reason of any such claim, Lessor, upon notice from Lessee, shall
resist and defend such action or

25



--------------------------------------------------------------------------------



 



    proceeding. In no event shall Lessor be responsible to Lessee for any loss
which is caused by Lessee’s negligence or intentional act.   34.   ARTICLE
HEADINGS:       The article headings in this Lease and position of its
provisions are intended for convenience only and shall not be taken into
consideration in any construction or interpretation of this Lease or any of its
provisions.   35.   APPLICABILITY TO HEIRS AND ASSIGNS:       The provisions of
this Lease shall apply to, bind and inure to the benefit of Lessor and Lessee,
and their respective heirs, successors, legal representatives and assigns. It is
understood that the term “Lessor” as used in this Lease means only the owner, a
mortgagee in possession or a term lessee of the Building, so that in the event
of any sale of the Building or of any lease thereof, or if a mortgagee shall
take possession of the Premises, the Lessor herein shall be and hereby is
entirely freed and relieved of all covenants and obligations of Lessor hereunder
accruing thereafter, and it shall be deemed without further agreement that the
purchaser, the term lessee of the Building, or the mortgagee in possession has
assumed and agreed to carry out any and all covenants and obligations of Lessor
hereunder.   36.   OUTSIDE PARKING SPACES:       Lessee’s occupancy of the
Premises shall include the use of the number of outside parking spaces as set
forth in the Preamble, all of which will be unassigned. Lessor shall not be
responsible for any damage or theft of any vehicle in the parking area and shall
not be required to keep parking spaces clear of unauthorized vehicles or to
otherwise supervise the use of the parking area. Lessee shall, upon request,
promptly furnish to Lessor the license numbers of the cars operated by Lessee
and its subtenants, licensees, invitees, concessionaires, officers and
employees. If any vehicle of the Lessee, or of any subtenant, licensee,
concessionaire, or of their respective officers, agents or employees, is parked
in any part of the Common Facilities other than the employee parking area(s)
designated therefor by Lessor, Lessor may tow such vehicle at the vehicle
owner’s expense. All amounts due under the provisions of this Article 36 shall
be deemed to be Additional Rent.   37.   LESSOR’S LIABILITY FOR LOSS OF
PROPERTY:       Lessor shall not be liable for any loss of property from any
cause whatsoever, including but not limited to theft or burglary from the
Premises, and any such loss arising from the negligence of Lessor, its agents,
servants or invitees, or from defects, errors or omissions in the construction
or design of the Premises and/or the Building, including the structural and
non-structural portions thereof, and Lessee covenants and agrees to make no
claim for any such loss at any time.   38.   PARTIAL INVALIDITY:       If any of
the provisions of this Lease, or the application thereof to any person or
circumstances, shall to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such provision or provisions to persons or
circumstances other than those as to whom or which it is held invalid or
unenforceable, shall not be affected thereby, and every other provision of this
Lease shall be valid and enforceable to the fullest extent permitted by law.  
39.   LESSEE’S BROKER:       Lessee represents and warrants to Lessor that its
broker, as defined in the Preamble is the sole broker with whom Lessee has
negotiated in bringing about this Lease and Lessee agrees to indemnify and hold
Lessor and its mortgagee(s) harmless from any and all claims of other

26



--------------------------------------------------------------------------------



 



    brokers and expenses in connection therewith arising out of or in connection
with the negotiation of or the entering into this Lease by Lessor and Lessee.
Lessor agrees to pay the broker identified in the Preamble its entire commission
as set forth in a separate commission agreement between Lessor and Lessee’s
Broker. In no event shall Lessor’s mortgagee(s) have any obligation to any
broker involved in this transaction.   40.   PERSONAL LIABILITY:      
Notwithstanding anything to the contrary provided in this Lease, it is
specifically understood and agreed, such agreement being a primary consideration
for the execution of this Lease by Lessor, that there shall be absolutely no
personal liability on the part of Lessor, its constituent members (to include
but not be limited to, officers, directors, partners and trustees) their
respective successors, assigns or any mortgagee in possession (for the purposes
of this Article, collectively referred to as “Lessor”), with respect to any of
the terms, covenants and conditions of this Lease, and that Lessee shall look
solely to the equity of Lessor in the Building for the satisfaction of each and
every remedy of Lessee in the event of any breach by Lessor of any of the terms,
covenants and conditions of this Lease to be performed by Lessor, such
exculpation of liability to be absolute and without any exceptions whatsoever.  
41.   NO OPTION:       The submission of this Lease for examination does not
constitute a reservation of, or option for, the Premises, and this Lease becomes
effective as a Lease only upon execution and delivery thereof by Lessor and
Lessee.   42.   DEFINITIONS:

  a.   Affiliate — Affiliate shall mean any corporation related to Lessee as a
parent, subsidiary or brother-sister corporation so that such corporation and
such party and other corporations constitute a controlled group as determined
under Section 1563 of the Internal Revenue Code of 1986, as amended and as
elaborated by the Treasury Regulations promulgated thereunder or any business
entity in which Lessee has more than a fifty percent (50%) interest.     b.  
Common Facilities — Common Facilities shall mean the areas, facilities and
improvements provided by the Lessor in the Building (except the Premises or
other leased or leasable premises), including without limitation the
non-assigned parking areas; lobby; elevator(s); fire stairs; public hallways;
public lavatories; all other general Building facilities that service all
Building tenants; air conditioning rooms; fan rooms; janitors’ closets;
electrical closets; telephone closets; elevator shafts and machine rooms; flues;
stacks; pipe shafts and vertical ducts with their enclosing walls. Lessor may at
any time close temporarily any Common Facilities to make repairs or changes
therein or to effect construction, repairs or changes within the Building, or to
discourage non-tenant parking, and may do such other acts in and to the Common
Facilities as in its judgment may be desirable to improve the convenience
thereof, but shall always in connection therewith, endeavor to minimize any
interference, inconvenience or annoyance to Lessee.     c.   Force Majeure —
Force Majeure shall mean and include those situations beyond a party’s
reasonable control which prevent in whole or material part the performance of
any obligations hereunder or render performance commercially unreasonable,
including by way of example and not by way of limitation, acts of God;
accidents; repairs; strikes; shortages of labor, supplies or materials;
inclement weather; or, where applicable, the passage of time while waiting for
an adjustment or insurance proceeds so long as the party has diligently taken
such steps necessary to secure such insurance proceeds. Any time limits required
to be met by either party hereunder, whether specifically made subject to Force
Majeure or not, except those related to the payment of Fixed Basic Rent or
Additional Rent, shall, unless specifically stated to the contrary elsewhere in
this Lease, be automatically extended by the number of days by which any
performance called for is delayed due to Force Majeure so long as the party
gives notice of Force Majeure. A party that provides notice of Force

27



--------------------------------------------------------------------------------



 



    Majeure shall provide the other party with such information the other party
may reasonably require in order to plan for such delays.     d.   Lessee’s
Percentage —     (i) The parties agree that Lessee’s Percentage, as defined in
the Preamble, reflects and will be continually adjusted to reflect the ratio of
the gross square feet of the area rented to Lessee (including an allocable share
of all Common Facilities) [the numerator] as compared with the total number of
gross square feet of the entire Building (or additional buildings that may be
constructed within the Office Building Area) [the denominator] measured outside
wall to outside wall, but excluding therefrom any storage areas. In the event
Lessor adjusts Lessee’s Percentage, Lessor shall provide prompt notice of such
change to Lessee. The parties acknowledge that their intention is that the
method for calculation shall be in accordance with the provisions of BOMA
American National Standard Z65.1-1996. Lessor shall have the right to make
changes or revisions in the Common Facilities of the Building so as to provide
additional leasing area. Lessor shall also have the right to construct
additional buildings in the Office Building Area for such purposes as Lessor may
deem appropriate, and subdivide the lands for that purpose if necessary, and
upon so doing, the Office Building Area shall become the subdivided lot on which
the Building in which the Premises is located. However, if any service provided
for in Article 23(a) or any utility provided for in Article 23(b) is separately
billed or separately metered within the Building, then the square footage so
billed or metered shall be subtracted from the denominator and the Lessee’s
proportionate share for such service and/or utility shall be separately
computed, and the Base Costs for such item shall not include any charges
attributable to said square footage. Lessee understands that as a result of
changes in the layout of the Common Facilities from time to time occurring due
to, by way of example and not by way of limitation, the rearrangement of
corridors, the aggregate of all Building tenant proportionate shares may be
equal to, less than or greater than one hundred percent (100%).       (ii)
Verification: If Lessee’s Percentage is adjusted pursuant to subparagraph (i) of
this Section (d), change in Lessee’s Percentage is subject to independent
verification by Lessee’s architect, space planner or such other third-party that
Lessee may designate. For the protection of Lessee, Lessor shall maintain books
and records which shall be open to Lessee and its representatives at all
reasonable times so that Lessee can verify the change in Lessee’s Percentage. At
Lessor’s request, Lessee shall execute a confidentiality agreement reasonably
acceptable to Lessor prior to any examination of Lessor’s books and records. The
parties acknowledge that Lessee’s Percentage is deemed to be the percentage set
forth in Paragraph 12 of the Preamble to the Lease, unless Lessor adjusts the
percentage pursuant to the provisions of this Section d.       (iii) Disputes:
In the event Lessee disputes the calculation of the Lessee’s Percentage as
adjusted pursuant to subparagraph (i) of this Section (d), Lessee or Lessor
shall work together in good faith to resolve such dispute in a timely manner,
provided that if such dispute shall not be satisfactorily settled between Lessor
and Lessee, the dispute shall be referred by either party to an independent
third-party to be mutually agreed upon, and if such third-party cannot be agreed
upon, the American Arbitration Association may be asked by either party to
select an arbitrator, whose decision on the dispute will be final and binding
upon both parties, who shall jointly share any cost of such arbitration. Pending
resolution of said dispute the Lessee shall pay to Lessor the sum so billed by
Lessor subject to its ultimate resolution as aforesaid.

43.   LEASE COMMENCEMENT:     (a) Notwithstanding anything contained herein to
the contrary, Lessee shall have the right to enter the Premises on or about
February 1, 2007 without charge in order to accommodate Lessee’s move-in as
contemplated by and subject to Paragraph 13 of Exhibit C hereof.     (b) If
Lessor, for any reason whatsoever, including Lessor’s negligence except as
provided for in

28



--------------------------------------------------------------------------------



 



    Article 27(b), cannot deliver possession of the Premises, as provided for in
Article 27(a), to Lessee at the commencement of the agreed Term as set forth in
Articles 2 and 27, (i) this Lease shall not be void or voidable, and (ii) Lessor
shall not be liable to Lessee for any loss or damage resulting therefrom, but in
that event, the Term shall be for the full term as specified above to commence
from and after the date Lessor shall have delivered possession of the Premises
to Lessee or from the date Lessor would have delivered possession of the
Premises to Lessee but for a delay by Lessee as set forth in Paragraph 12 of
Exhibit C hereof or for any other reason solely attributable to Lessee (herein
the “Commencement Date”) and to expire midnight of the day immediately preceding
Term anniversary of the Commencement Date, and if reasonably requested by
Lessor, Lessor and Lessee shall, ratify and confirm said Commencement and
Expiration Dates by completing and signing Exhibit G attached hereto and made a
part hereof.   44.   NOTICES:       Any notice by either party to the other
shall be in writing and shall be deemed to have been duly given only if
(i) delivered personally or (ii) sent by registered mail or certified mail
return receipt requested in a postage paid envelope addressed or (iii) sent by
nationally recognized overnight delivery service, if to Lessee, at 493 Nixon
Road, Cheswick, Pennsylvania 15024, Attention: Director Facilities &
Environmental Management, with a copy to the same address, Attention: General
Counsel; if to Lessor, at Lessor’s address as set forth above to the attention
of President and Chief Executive Officer, with a copy to the attention of the
General Counsel; or, to either at such other address as Lessee or Lessor,
respectively, may designate in writing. Notice shall be deemed to have been duly
given, if delivered personally, on delivery thereof, if mailed, upon the tenth
(10th) day after the mailing thereof or if sent by overnight delivery service,
the next business day.   45.   ACCORD AND SATISFACTION:       No payment by
Lessee or receipt by Lessor of a lesser amount than the rent and additional
charges payable hereunder shall be deemed to be other than a payment on account
of the earliest stipulated Fixed Basic Rent and Additional Rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment for Fixed Basic Rent or Additional Rent be deemed an accord and
satisfaction, and Lessor may accept such check or payment without prejudice to
Lessor’s right to recover the balance of such Fixed Basic Rent and Additional
Rent or pursue any other remedy provided herein or by law.   46.   EFFECT OF
WAIVERS:       No failure by any party to insist upon the strict performance of
any covenant, agreement, term or condition of this Lease, or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or of such covenant, agreement, term or condition. No acceptance
of full or partial rent by Lessor during the continuance of any breach of any
covenant, agreement, term or condition of this Lease shall constitute a waiver
of Lessor’s right to the balance of any rent. No consent, or waiver, express or
implied, by any party to or of any breach of any covenant, condition or duty of
the other party shall be construed as a consent or waiver to or of any other
breach of the same or any other covenant, condition or duty, unless in writing
signed by such party.   47.   LEASE CONDITION:       Intentionally omitted.  
48.   MORTGAGEE’S NOTICE AND OPPORTUNITY TO CURE:       Lessee agrees to give
any mortgagees and/or trust deed holders, by registered mail or a nationally
recognized overnight carrier, a copy of any notice of default served upon
Lessor, provided that, prior to such notice, Lessee has been notified in writing
(by way of notice of assignment of rents and leases or otherwise) of the address
of such mortgagees and/or trust deed holders.

29



--------------------------------------------------------------------------------



 



49.   LESSOR’S RESERVED RIGHT:       Lessor and Lessee acknowledge that the
Premises are in a Building which is not open to the general public. Access to
the Building is restricted to Lessor, Lessee, their agents, employees and
contractors and to their invited visitors. In the event of a labor dispute
including a strike, picketing, informational or associational activities
directed at Lessee or any other tenant, Lessor reserves the right unilaterally
to alter Lessee’s ingress and egress to the Building or make any change in
operating conditions to restrict pedestrian, vehicular or delivery ingress and
egress to a particular location as reasonably required. In accomplishing any
such work, Lessor shall endeavor to minimize interference, inconvenience and
annoyance to Lessee.   50.   CORPORATE AUTHORITY:       If Lessee is a
corporation, Lessee represents and warrants that this Lease has been duly
authorized and approved by the corporation’s Board of Directors to the extent
required by Lessee’s bylaws. The undersigned officers and representatives of the
corporation represent and warrant that they are officers of the corporation with
authority to execute this Lease on behalf of the corporation, and within fifteen
(15) days of execution hereof, Lessee will provide Lessor with an incumbency
certificate certifying to the incumbency of said officer. Lessee represents and
warrants to Lessor (i) that Lessee nor any person or entity that directly owns a
ten percent (10%) or greater equity interest in it nor any of its officers,
directors or managing members is a person or entity (each, a “Prohibited
Person”) with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including
Executive Order 13224 (the “Executive Order”) signed on September 24, 2001 and
entitled “Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism”), or other governmental
action, (ii) that Lessee’s activities do not violate the International Money
Laundering Abatement and Financial Anti-Terrorism Act of 2001 of the regulations
or orders promulgated thereunder (as amended from time to time, the “Money
Laundering Act”), and (iii) that throughout the term of this Lease the
Representing Party shall comply with the Executive Order and with the Money
Laundering Act.   51.   AFTER-HOURS USE:       Lessee shall be entitled to make
use of said Standard Electric Service and HVAC beyond the Building Hours, at
Lessee’s sole cost and expense, provided Lessee shall notify the Lessor by 3:00
p.m. on the day that Lessee shall require said overtime use if said overtime use
is required on any weekday, and by 3:00 p.m. on Friday for Saturday and/or
Sunday overtime use. It is understood and agreed that Lessee shall pay the sum
of SIXTY AND 00/100 DOLLARS ($60.00) per hour per zone for air-conditioning
service and FORTY-FIVE AND 00/100 DOLLARS ($45.00) per hour per zone for heating
services, plus such additional percentage increase of the aforesaid hourly sum
computed by measuring the percentage increase between the rate in effect
(including fuel surcharges or adjustments) during the month for which such
overtime use is requested and the Base Rate. The Base Rate for purposes hereof
shall be the average of the rates in effect (including surcharges and/or
adjustments) during Calendar Year 2007. There shall be no overtime HVAC charge
for the operation of the supplemental HVAC unit exclusively servicing the
Premises.       In no event shall the Lessee pay less than the sum of SIXTY AND
00/100 DOLLARS ($60.00) per hour per zone for such overtime air-conditioning
service or less than FORTY-FIVE AND 00/100 DOLLARS ($45.00) per hour per zone
for such overtime heating service.   52.   LESSEE’S RELOCATION:      
Intentionally Omitted.

30



--------------------------------------------------------------------------------



 



53.   BUILDING PERMIT:       This Lease is expressly conditioned upon Lessor
obtaining a building permit from the appropriate government official for
Lessee’s Premises. Lessor hereby agrees to make application to said government
official within five (5) business days following the execution of the
construction drawings for the Premises. As used herein, construction drawings
shall mean the final plans and specifications required pursuant to
Article 27(b).   54.   TERMINATION OPTION:       In addition to any other
remedies contained here and notwithstanding anything to the contrary contained
herein, Lessee shall have a one-time option to terminate this Lease
(“Termination Option”) in accordance with the following terms and conditions:

  a.   If Lessee desires to exercise the Termination Option, Lessee shall give
Lessor irrevocable written notice (“Termination Notice”) of Lessee’s exercise of
this Termination Option, which shall be mailed to the persons and address set
forth in Article 44 and delivered in the manner set forth Article 44. The
Termination Notice must be received by Lessor no later than the date that is
twelve (12) full months prior to the Termination Date. TIME IS OF THE ESSENCE
with respect to Lessor’s receipt of the Termination Notice and all other
deadlines in this Article.     b.   If Lessee gives the Termination Notice and
complies with all the provisions in this Article, the Lease shall terminate at
11:59 p.m. on the last day of the month during which the thirty eighth (38th)
month anniversary of the Commencement Date occurs (the “Termination Date”).    
c.   In consideration for Lessee’s termination of this Lease, Lessee shall pay
Lessor TWO HUNDRED FORTY-FOUR THOUSAND EIGHT HUNDRED SEVEN AND 00/100 DOLLARS
($244,807.00) (“Termination Fee”) simultaneously with the Termination Notice
sent by Lessee to Lessor or within two (2) business days thereafter by wiring of
funds to an account selected by Lessor. Upon Lessee’s request, Lessor shall
provide Lessee with reasonable evidence of receipt of the Termination Notice and
Termination Fee.     d.   Lessee’s obligations to pay Fixed Basic Rent,
Additional Rent, and any other costs or charges under this Lease, and to perform
all other Lease obligations for the period up to and including the Termination
Date, shall survive the termination of this Lease.     e.   Notwithstanding the
foregoing, if at any time during the period on or after the date of the
Termination Notice, Lessee shall have received notice of an event of default of
this Lease that remains uncured beyond any applicable grace period, then Lessor
may elect, but is not obligated, to cancel and declare null and void Lessee’s
exercise of the Termination Option and this Lease shall continue in full force
and effect for the full Term hereof unaffected by Lessee’s exercise of the
Termination Option. If Lessor does not cancel Lessee’s exercise of the
Termination Option after Lessee’s default, Lessee shall cure any default within
the period of time specified in this Lease and this obligation shall survive the
Termination Date.         If Lessor elects to declare Lessee’s exercise of the
Termination Option null and void, then the Lessor shall apply the Termination
Fee received by Lessor against all Fixed Basic Rent and Additional Rent due and
payable by Lessee for the remainder of the Term. Any remaining Termination Fee
being held by Lessor after applying the Termination Fee against all Fixed Basic
Rent and Additional Rent payable by Lessee for the remainder of the Term shall
be promptly refunded to Lessee. If Lessor elects to declare Lessee’s exercise of
the Termination Option null and void as aforesaid, then Lessee shall continue to
be responsible for all Fixed Basic Rent and Additional Rent payable by Lessee
under this Lease (after the application of the Termination Fee) for the
remainder of the Term as if the Termination Option had not been exercised and
nothing contained herein shall relieve Lessee of any obligation to pay all Fixed
Basic Rent and Additional Rent for the remainder of the Term.

31



--------------------------------------------------------------------------------



 



  f.   In the event Lessee exercises the Termination Option, Lessee covenants
and agrees to surrender full and complete possession of the Premises to Lessor
on or before the Termination Date vacant in accordance with Article 5 of this
Lease, and thereafter the Premises shall be free and clear of all leases,
tenancies, and rights of occupancy of any entity claiming by or through Lessee.
    g.   If Lessee shall fail to deliver possession of the Premises on or before
the Termination Date in accordance with the terms hereof, Lessee shall be deemed
to be a holdover Lessee from and after the Termination Date, and in such event
all covenants and terms of Article 25 shall apply. Lessor may accept any such
sums from Lessee without prejudice to Lessor’s right to evict Lessee from the
Premises by any lawful means.     h.   If Lessee properly and timely exercises
the Termination Option, the Lease as it applies to the Premises shall cease and
expire on the Termination Date with the same force and effect as if said
Termination Date were the date originally provided in this Lease as the
Expiration Date of the Term hereof.     i.   If this Lease has been assigned or
all or a portion of the Premises has been sublet, this Termination Option shall
be deemed null and void and neither Lessee nor any assignee or sublessee shall
have the right to exercise such option during the term of such assignment or
sublease.

54.   RENEWAL OPTION:

  (a)   If the term of this Lease shall then be in full force and effect, Lessee
shall have the option to extend the term of this Lease for a period of five
(5) years (the “Renewal Term”) commencing on the day immediately following the
Expiration Date, provided however that Lessee shall give Lessor notice of its
election to extend the term (the “Renewal Notice”) no earlier than fifteen
(15) months prior to the Expiration Date nor later than twelve (12) months prior
to the Expiration Date of the initial term. TIME BEING OF THE ESSENCE in
connection with the exercise of Lessee’s option pursuant to this Article.    
(b)   The Renewal Term shall be upon the same covenants and conditions, as
herein set forth except for the Fixed Basic Rent (which shall be determined in
the manner set forth below), and except that Lessee shall have no further right
to extend the term of this Lease after the exercise of the single option
described in paragraph (a) of this Section. If Lessee shall give the Renewal
Notice, the Renewal Term shall be added to and become a part of the Term of this
Lease (but shall not be considered a part of the initial Term), and any
reference in this Lease to the “Term of this Lease”, the “Term hereof”, or any
similar expression shall be deemed to include such Renewal Term, and, in
addition, the term “Expiration Date” shall thereafter mean the last day of such
Renewal Term. Lessor shall have no obligation to perform any alteration or
preparatory or other work in and to the Premises and Lessee shall continue
possession thereof in its “as is” condition.     (c)   If Lessee gives the
Renewal Notice, the Fixed Basic Rent during the Renewal Term shall be the fair
market rent for the Premises.     (d)   If Lessee requests no earlier than
fifteen (15) months prior to the Expiration Date, Lessor shall advise Lessee in
writing of Lessor’s determination of the fair market value of the Premises for
the Renewal Term (as determined by Lessor in its sole discretion) within thirty
(30) days of such request. If Lessee so elects, Lessee may then give the Renewal
Notice to Lessor and the Fixed Basic Rent for the Renewal Term shall be such
amount identified by Lessor or such other amount that Lessee and Lessor may
agree upon prior to Lessee giving its Renewal Notice. If Lessor and Lessee agree
upon the Fixed Basic Rent to be paid by Lessee during the Renewal Term on or
prior to the date that Lessee is required to deliver the Renewal Notice, the
parties shall promptly execute an amendment to this Lease stating the Fixed
Basic Rent for the Renewal Term. If Lessee fails to timely give the Renewal
Notice, then this Article 55 shall be null and void and of no force or effect.
In no event shall either party have any liability to the other if the parties
cannot agree for any reason on the fair market rent for the Renewal Term. If
Lessee fails to give the Renewal Notice on or before twelve (12) months prior

32



--------------------------------------------------------------------------------



 



      to the Expiration Date, then this Article 55 shall be null and void and of
no force and effect.     (e)   The option granted to Lessee under this
Article 55 may be exercised only by Lessee, its affiliates, permitted successors
and assigns, and not by any subtenant or any successor to the interest of Lessee
by reason of any action under the Bankruptcy Code, or by any public officer,
custodian, receiver, United States Trustee, trustee or liquidator of Lessee or
substantially all of Lessee’s property. Lessee shall have no right to exercise
this option if at such time, Lessee has received notice of an event of default
that remains uncured beyond any applicable grace period unless Lessee cures the
default within the any applicable grace period. Notwithstanding the foregoing,
Lessee shall have no right to extend the term if, at the time it gives notice of
its election (i) Lessee shall not be in occupancy of substantially all of the
Premises or (ii) the Premises (or any part thereof) shall be the subject of a
sublease. If Lessee shall have elected to extend the term, such election shall
be deemed withdrawn if, at any time after the giving of notice of such election
and prior to the commencement of the Renewal Term, Lessee shall sublease (all or
any portion of) the Premises unless Lessor otherwise agreed at the time of said
sublease.

56.   COUNTERPARTS:       This Lease may be executed in any number of
counterparts and by the different Parties on separate counterparts, each of
which counterparts, taken together, shall constitute but one and the same Lease.

          EACH PARTY AGREES that it (i) has the right and authority to enter
into and excute and deliver this Lease, and (ii) will not raise or assert as a
defense to any obligation under the Lease or this Agreement or make any claim
that the Lease or this Agreement is invalid or unenforceable due to any failure
of this document to comply with ministerial requirements including, but not
limited to, requirements for corporate seals, attestations, witnesses,
notarizations, or other similar requirements, and (iii) hereby waives the right
to assert any such defense or make any claim of invalidity or unenforceability
due to any of the foregoing.
          IN WITNESS WHEREOF, the parties hereto have hereunto set their hands
and seals the day and year first above written.

33



--------------------------------------------------------------------------------



 



                      LESSOR:       LESSEE:     KNIGHTSBRIDGE REALTY L.L.C.    
  TOLLGRADE COMMUNICATIONS INC.    
 
                   
By:
  Mack-Cali Realty, L.P., member                
 
                   
By:
  Mack-Cali Realty Corporation, its
general partner                
 
                   
By:
  /s/ Michael A. Grossman
 
Michael A. Grossman       By:   /s/ Sara M. Antol
 
Name: Sara M. Antol    
 
  Executive Vice President           Title: General Counsel and Secretary    



--------------------------------------------------------------------------------



 



EXHIBIT A
LOCATION OF PREMISES
[DRAWING OF LEASED PREMISES OMITTED. A COPY IS AVAILABLE TO THE SEC UPON
REQUEST.]

Exhibit A - Page 1



--------------------------------------------------------------------------------



 



EXHIBIT A-1
OFFICE BUILDING AREA
[LEGAL DESCRIPTION OF LEASED PREMISES OMITTED. A COPY IS AVAILABLE TO THE SEC
UPON REQUEST.]

Exhibit A-1 - Page 1



--------------------------------------------------------------------------------



 



EXHIBIT B
RULES AND REGULATIONS

1.   OBSTRUCTION OF PASSAGEWAYS: The sidewalks, entrance, passages, courts,
elevators, vestibules, stairways, corridors and public parts of the Building
shall not be obstructed or encumbered by Lessee or used by Lessee for any
purpose other than ingress and egress. If the Premises are situated on the
ground floor with direct access to the street, then Lessor shall, at Lessor’s
expense, keep the sidewalks and curbs directly in front of the Premises clean
and free from ice, snow and refuse.   2.   WINDOWS: Windows in the Premises
shall not be covered or obstructed by Lessee. No bottles, parcels or other
articles shall be placed on the windowsills, in the halls, or in any other part
of the Building other than the Premises. No article shall be thrown out of the
doors or windows of the Premises.   3.   PROJECTIONS FROM BUILDING: No awnings,
air-conditioning units, or other fixtures shall be attached to the outside walls
or the window sills of the Building or otherwise affixed so as to project from
the Building, without prior written consent of Lessor.   4.   SIGNS: No sign or
lettering shall be affixed by Lessee to any part of the outside of the Premises,
or any part of the inside of the Premises so as to be clearly visible from the
outside of the Premises, without the prior written consent of Lessor. However,
Lessee shall have the right to place its name in the Building’s lobby directory
and on any door leading into the Premises the size, color and style thereof to
be subject to the Lessor’s approval. Lessee shall not have the right to have
additional names placed on the Building directory without Lessor’s prior written
consent.   5.   FLOOR COVERING: Lessee shall not lay linoleum or other similar
floor covering so that the same shall come in direct contact with the floor of
the Premises. If linoleum or other similar floor covering is desired to be used,
an interlining of builder’s deadening felt shall first be fixed to the floor by
a paste or other material that may easily be removed with water, the use of
cement or other similar adhesive material being expressly prohibited.   6.  
INTERFERENCE WITH OCCUPANTS OF BUILDING: Lessee shall not make, or permit to be
made, any unseemly or disturbing noises or odors and shall not interfere with
other tenants or those having business with them. Lessee will keep all
mechanical apparatus in the Premises free of vibration and noise which may be
transmitted beyond the limits of the Premises.   7.   LOCK KEYS: No additional
locks or bolts of any kind shall be placed on any of the doors or windows by
Lessee. Lessee shall, on the termination of Lessee’s tenancy, deliver to Lessor
all keys to any space within the Building either furnished to or otherwise
procured by Lessee, and in the event of the loss of any keys furnished, Lessee
shall pay to Lessor the cost thereof. Lessee, before closing and leaving the
Premises, shall ensure that all windows are closed and entrance doors locked.
Nothing in this Paragraph 7 shall be deemed to prohibit Lessee from installing a
burglar alarm within the Premises, provided: (1) Lessee obtains Lessor’s consent
which will not be unreasonably withheld, conditioned or delayed; (2) Lessee
supplies Lessor with copies of the plans and specifications of the system;
(3) such installation shall not damage the Building; and (4) all costs of
installation shall be borne solely by Lessee.   8.   CONTRACTORS: No contract of
any kind with any supplier of towels, water, toilet articles, waxing, rug
shampooing, venetian blind washing, furniture polishing, lamp servicing,
cleaning of electrical fixtures, removal of waste paper, rubbish, garbage, or
other like service shall be entered into by Lessee, nor shall any machine of any
kind be installed in the Building or the Office Building Area without the prior
written consent of the Lessor except as set forth in Exhibit C. Lessee shall not
employ any persons other than Lessor’s janitors for the purpose of cleaning the
Premises without prior written consent of Lessor. Lessor shall not be
responsible to Lessee for any loss of property from the Premises however
occurring, or for any damage to the effects of Lessee by such janitors or any of
its employees, or by any other person or any other cause.

Exhibit B - Page 1



--------------------------------------------------------------------------------



 



9.   PROHIBITED ON PREMISES: Lessee shall not conduct, or permit any other
person to conduct, any auction upon the Premises, manufacture or store goods,
wares or merchandise upon the Premises without the prior written approval of
Lessor, except the storage of usual supplies and inventory to be used by Lessee
in the conduct of his business, permit the Premises to be used for gambling,
make any unusual noises in the Building, permit to be played musical instrument
on the Premises, permit any radio to be played, or television, recorded or wired
music in such loud manner as to disturb or annoy other tenants, or permit any
unusual odors to be produced on the Premises. Lessee shall not permit any
portion of the Premises to be occupied as an office for a public stenographer or
typewriter, or for the storage, manufacture, or sale of intoxicating beverages,
narcotics, tobacco in any form or as a barber or manicure shop. Canvassing,
soliciting and peddling in the Building and the Office Building Area are
prohibited and Lessee shall cooperate to prevent the same. No bicycles, vehicles
or animals of any kind shall be brought into or kept in or about the Premises.  
10.   PLUMBING, ELECTRIC AND TELEPHONE WORK: Plumbing facilities shall not be
used for any purpose other than those for which they were constructed; and no
sweepings, rubbish, ashes, newspaper or other substances of any kind shall be
thrown into them. Waste and excessive or unusual amounts of electricity or water
is prohibited. When electric wiring of any kind is introduced, it must be
connected as directed by Lessor, and no stringing or cutting of wires will be
allowed, except by prior written consent of Lessor, and shall be done by
contractors approved by Lessor. The number and locations of telephones,
telegraph instruments, electrical appliances, call boxes, etc. shall be subject
to Lessor’s approval.   11.   MOVEMENT OF FURNITURE, FREIGHT OR BULKY MATTER:
The carrying in or out of freight, furniture or bulky matter of any description
must take place during such hours as Lessor may from time to time reasonably
determine and only after advance notice to the superintendent of the Building.
The persons employed by Lessee for such work must be reasonably acceptable to
the Lessor. Lessee may, subject to these provisions, move freight, furniture,
bulky matter, and other material into or out of the Premises on Saturdays
between the hours of 9:00 a.m. and 1:00 p.m. (except as provided below),
provided Lessee pays additional costs, if any, incurred by Lessor for elevator
operators or security guards, and for any other expenses occasioned by such
activity of Lessee. If, at least three (3) days prior to such activity, Lessor
requests that Lessee deposit with Lessor, as security of Lessee’s obligations to
pay such additional costs, a sum of which Lessor reasonably estimates to be the
amount of such additional cost, the Lessee shall deposit such sum with Lessor as
security of such cost. There shall not be used in the Building or Premises,
either by Lessee or by others in the delivery or receipt of merchandise, any
hand trucks except those equipped with rubber tires and side guards, and no hand
trucks will be allowed in the elevators without the consent of the
superintendent of the Building. In order to help facilitate Lessee moving into
the Premises, Lessor will permit Lessee to move such items into or out of the
Premises on business days at reasonable times so long as Lessee give prior
verbal notice.   12.   Intentionally omitted.   13.   ADVERTISING: Lessor shall
have the right to prohibit any advertising by Lessee which in Lessor’s
reasonable opinion tends to impair the reputation of the Building or its
desirability as a building for offices, and upon written notice from Lessor,
Lessee shall refrain from or discontinue such advertising.   14.  
NON-OBSERVANCE OR VIOLATION OF RULES BY OTHER TENANTS: Lessor shall not be
responsible to Lessee for non-observance or violation of any of these rules and
regulations by any other tenant.   15.   AFTER HOURS USE: Lessor reserves the
right to exclude from the Building between the hours of 6:00 p.m. and 8:00 a.m.
and at all hours on Saturdays, Sundays and Building Holidays, all persons who do
not present a pass to the Building signed by the Lessee. Otherwise, Lessee and
Lessee’s Representatives shall have access to the Premises 24 hours a day,
7 days a week, 365 days per year (except in the case of an emergency). Each
Lessee shall be responsible for all persons for whom such a pass is issued.  
16.   PARKING: Lessee and its employees shall park their cars only in those
portions of the parking area designated by Lessor.

Exhibit B - Page 2



--------------------------------------------------------------------------------



 



17.   Lessor hereby reserves to itself any and all rights not granted to Lessee
hereunder, including, but not limited to, the following rights which are
reserved to Lessor for its purposes in operating the Building:

  a)   the exclusive right to the use of the name of the Building for all
purposes, except that Lessee may use the name as its business address and for no
other purposes; and     b)   the right to change the name or address of the
Building, without incurring any liability to Lessee for doing so; and     c)  
the right to install and maintain a sign on the exterior of the Building; and  
  d)   the exclusive right to use or dispose of the use of the roof of the
Building; and     e)   the right to limit the space on the directory of the
Building to be allotted to Lessee (but may not entirely exclude Lessee); and    
f)   the right to grant to anyone the right to conduct any particular business
or undertaking in the Building.

— END —

Exhibit B - Page 3



--------------------------------------------------------------------------------



 



EXHIBIT C
NOTES

RE:   Workletter Agreement for office space on the first (1st) floor at 30
Knightsbridge, New Jersey.

November 27, 2006
LESSEE:
Tollgrade Communications Inc.
You (“Lessee”) and we (“Lessor”) are executing simultaneously with this
Workletter Agreement a written lease (“Lease”), covering the space referred to
above, as more particularly described in the Lease (“Premises”).
To induce Lessee to enter into the Lease (which is hereby incorporated by
reference) and in consideration of the covenants hereinafter contained, Lessor
and Lessee mutually agree as follows:

1.   Lessor shall have its architect prepare the following architectural and
mechanical drawings and specifications based upon the sketch layout supplied to
Lessor by Lessee, attached hereto and made a part hereof, upon full execution of
this Lease.

  a.   Architectural drawings and specifications for Lessee’s partition layout,
reflected ceiling, placement of electrical outlets and other installations for
the work to be done by Lessor.     b.   Mechanical plans and specifications
where necessary for installation of air conditioning systems, ductwork and
heating.

    All such plans and specifications are expressly subject to Lessor’s written
approval, which Lessor covenants it will not unreasonably withhold, conditioned
or delay. Lessor will be responsible for promptly filing plans and receiving all
permits required for the construction contemplated herein.   2.   Lessor agrees
to cause the partition plan, electrical plan and the reflected ceiling plan to
be delivered to Lessee on or before the fifteenth (15th) day after Lease
execution. Lessee agrees to approve said plans by initialing and returning same
to Lessor within three (3) days of receipt of each plan. Upon approval of the
plans initialed by Lessee, Lessor shall promptly file said plans with the
appropriate governmental agencies.   3.   Lessor agrees, at its expense and
without charge to Lessee (unless otherwise provided), to do the work in the
Premises set forth on the approved plans set forth above and described on the
“Description of Materials” schedule attached hereto which shall hereinafter be
referred to as “The Work”. The Work shall include Lessor’s general conditions
and overhead amounts indicated on the Description of Materials. “Building
Standard” shall mean the type and grade of material, equipment and/or device
designated by Lessor as standard for the Building.

Exhibit C - Page 1



--------------------------------------------------------------------------------



 



    All items are Building Standard unless otherwise noted. The provisions of
Article 6 of the Lease shall apply to any alterations made to the Premises after
the initial work to be performed herein.   4.   Intentionally Omitted.   5.  
All low partitioning, workstation modules, bank screen partitions and
prefabricated partition systems shall be furnished and installed by Lessee.   6.
  The installation or wiring of telephone and computer (data) outlets is not
part of The Work. Lessee shall bear the responsibility to provide its own
telephone and data systems at Lessee’s sole cost and expense. Upon expiration or
sooner termination of the Lease, Lessee shall remove all telephone and data
equipment and wiring from the Premises and the Building risers upon vacation of
same.   7.   Changes in The Work, if necessary or requested by the Lessee, shall
be accomplished after the execution of the Lease and this Workletter Agreement,
and without invalidating any part of the Lease or Workletter Agreement, by
written agreement between Lessor and Lessee hereinafter referred to as a Change
Order. Each Change Order shall be prepared by Lessor and signed by both Lessee
and Lessor stating their agreement upon all of the following:

  a.   The scope of the change in The Work; and     b.   The cost of the change;
and     c.   Manner in which the cost will be paid or credited; and     d.   The
estimated extent of any adjustment to the Commencement Date (if any) as a result
of the change in The Work.

    Each and every Change Order shall be signed by Lessor’s and Lessee’s
respective construction representatives. In no event shall any Change Order(s)
be permitted without such authorizations. A 10% supervision plus 10% overhead
charge will be added to the cost of any Change Order and to the cost of any
other work to be performed by Lessor in the Premises after Lessor’s completion
of The Work. If Lessee shall fail to approve any such Change Order within one
(1) week, the same shall be deemed disapproved in all respects by Lessee and
Lessor shall not be authorized to proceed thereon. Any increase in the cost of
The Work or the change in The Work stated in a Change Order which results from
Lessee’s failure to timely approve and return said Change Order shall be paid by
the Lessee. Lessee agrees to pay to Lessor the cost of any Change Order promptly
upon receipt of an invoice for same.   8.   If Lessee elects to use the
architect suggested by Lessor, this architect becomes the Lessee’s agent solely
with respect to the plans, specifications and The Work. If any change is made
after completion of schematic drawings and prior to completion of final
construction documents which result in a Change Order and additional costs, such
costs shall be the responsibility of the Lessee.

Exhibit C - Page 2



--------------------------------------------------------------------------------



 



9.   Prior to Lessee’s occupancy of the Premises, Lessee shall identify and list
any portion of The Work which does not conform to this Workletter Agreement
(“Punch List”). The Lessor shall review with the Lessee all of the items so
listed and correct or complete any portion of The Work which fails to conform to
the requirements of this Workletter Agreement within thirty (30) business days
after the completion of the Punch List. In addition, Lessor shall be responsible
for any latent defects in the performance of the Work.   10.   The terms
contained in the Lease (which include all exhibits attached thereto) constitute
Lessor’s agreement with Lessee with respect to the work to be performed by
Lessor on Lessee’s behalf. If the architectural drawings are in conflict with
the terms of the Lease, then the Lease shall be deemed the controlling document.
  11.   All materials and installations constructed for the Lessee within the
Premises shall become the property of the Lessor upon installation (other than
the UPS unit that Lessee shall install at its sole expense). No refund, credit
or removal of said items is to be permitted at the termination of the Lease.
Items installed that are not integrated in any such way with other common
building materials do not fall under this provision (e.g. shelving, furniture,
etc.).   12.   It is agreed that notwithstanding the date provided in the Lease
for the Commencement Date, the term shall not commence until Lessor has
“substantially completed” all work to be performed by Lessor as hereinbefore set
forth in Paragraph 3 above and as set forth in the Lease; provided, however,
that if Lessor shall be delayed in substantially completing said work as a
result of:

  a.   Lessee’s failure to timely approve the plans and specifications in
accordance with Paragraph 2 hereof; or     b.   Lessee’s failure to furnish
interior finish specifications, i.e., paint colors, carpet selection, etc., to
Lessor by the fifth (5th) working day after Lessor has approved the plans and
specifications submitted by Lessee referred to in Paragraph 2 hereof; or     c.
  Lessee’s request for materials, finishes or installations other than Lessor’s
Building Standard; or     d.   Lessee’s changes in The Work; or     e.   The
performance of a person, firm, partnership or corporation employed by Lessee and
the completion of the said work by said person, firm, partnership or
corporation;

    then the Commencement Date of the term of said Lease shall be accelerated by
the number of days of such delay and Lessee’s obligation to pay Fixed Basic Rent
and Additional Rent shall commence as of such earlier date.   13.   Lessor shall
permit Lessee and its agents to enter the Premises on or about February 1, 2007
in order that Lessee may perform through its own non-union contractors (or union
contractor if required by Lessor) such other work and decorations as Lessee may
desire at the same time Lessor’s contractors are working in the Premises. The
foregoing license to enter prior to the Commencement Date, however, is
conditioned upon:

Exhibit C - Page 3



--------------------------------------------------------------------------------



 



  a.   Lessee’s workmen and mechanics working in harmony and not interfering
with the labor employed by Lessor, Lessor’s mechanics or contractors or by any
other Lessee or its mechanics or contractors; and     b.   Lessee providing
Lessor with reasonable evidence of Lessee’s contractors and subcontractors
carrying such worker’s compensation, general liability, personal and property
insurance as required by law and in amounts no less than the amounts set forth
in Article 30 of the Lease. If at any time such entry shall cause actual
disharmony or interference therewith, this license may be withdrawn by Lessor
upon forty-eight (48) hours written notice to Lessee. Such entry shall be deemed
controlled by all of the terms, covenants, provisions and conditions of said
Lease, except as to the covenant to pay Fixed Basic Rent and Additional Rent.
Lessor shall not be liable in any way for any injury, loss or damage which may
occur to any of Lessee’s decorations or installations so made prior to the
Commencement Date, the same being solely at Lessee’s risk.

14.   No part of the Premises shall be deemed unavailable for occupancy by the
Lessee, or shall any work which the Lessor is obligated to perform in such part
of the Premises be deemed incomplete for the purpose of any adjustment of Fixed
Basic Rent payable hereunder, solely due to the non-completion of details of
construction, decoration or mechanical adjustments which are minor in character
and the non-completion of which does not materially interfere with the Lessee’s
use of such part of the Premises.   15.   Lessee is responsible for all costs
related to the repairs and maintenance of any additional or supplemental HVAC
systems, appliances and equipment installed to meet Lessee’s specific
requirements. Lessee shall purchase a service contract for this equipment so
that the equipment is covered by such service contract each year of the term of
the Lease and shall forward a copy of such contract to Lessor.   16.   If
construction is to occur in a space occupied by Lessee’s employees, Lessee shall
be liable for all costs associated with a delay if Lessee shall fail to comply
with a submitted construction schedule to relocate personnel, furniture, or
equipment; however, the parties acknowledge that they will use their best
efforts to work together to avoid such delays. Lessee shall relocate such
personnel, furniture and equipment at its sole cost and expense. These costs
shall include, but not be limited to the following:

  a.   cost of construction workers time wasted; and     b.   cost of any
overtime work necessary to meet schedule deadlines; and     c.   any other costs
associated with delays in final completion.

17.   This workletter is based on the quantities and specifications listed
herein. Any change to these specifications shall require the recalculation of
the construction costs. Such recalculation shall not negate any other section of
this Lease.   18.   All sums payable by Lessee to Lessor in connection with this
Exhibit C and any other work

Exhibit C - Page 4



--------------------------------------------------------------------------------



 



    to be performed by Lessor within the Premises and billable to Lessee shall
be deemed Additional Rent.   19.   All work shall comply with all applicable
federal, state and municipal laws, rules, codes and     regulations, including
the Americans with Disabilities Act of 1990, as amended from time to time, and
the Premises shall be in conformance therewith when delivered to Lessee.   20.  
With respect to the construction work being conducted in or about the Premises,
each party agrees to be bound by the approval and actions of their respective
construction representatives. Unless changed by written notification, the
parties hereby designate the following individuals as their respective
construction representatives:

     
FOR LESSOR:
  FOR LESSEE:
 
   
Gary Suber
  Steve Garda
c/o Mack-Cali Realty Corporation
  Director Facilities & Environmental
11 Commerce Drive
  Management
Cranford, NJ 06016
  493 Nixon Road
(908) 272-8000
  Cheswick, PA 15024

[ATTACHMENTS TO EXHIBIT C HAVE BEEN OMITTED. COPIES ARE AVAILABLE TO THE SEC
UPON REQUEST.]

Exhibit C - Page 5



--------------------------------------------------------------------------------



 



EXHIBIT C - 1
AIR CONDITIONING & HEATING DESIGN STANDARDS
The following are design standards for the building air-conditioning system for
cooling and heating in the air in the subject building:

1.   During the normal heating season to maintain an average indoor dry bulb
temperature of not less than 70 degrees F (21 degrees C) or more than 76 degrees
(24.4 degrees C) when the outdoor dry bulb temperature is lower than 65 degrees
F (18 degrees C) but not lower than 0 degrees F (-13 degrees C).   2.   To
maintain comfort cooling for an average indoor dry bulb temperature of not more
than 78 degrees F when the outside dry bulb temperature is 95 degrees F (24
degrees C).   3.   To furnish fresh ventilation air in accord with building
design requirements applicable at the time of construction approval and between
approximately .20 and 1.0 cubic feet of total air per minute, per square foot of
rentable occupied space.   4.   Lessor will not be responsible for the failure
of the air-conditioning system if such failure results from (i) the occupancy of
the Premises with more than an average of one (1) person for each one hundred
(200) usable square feet of floor area (ii) the installation or operation by
Lessee of machines and appliances, the installed electrical load of which when
combined with the load of all lighting fixtures exceeds three (3) watts per
square foot of floor area and in any manner exceeding the aforementioned
occupancy and electrical load criteria, or (iii) rearrangement of partitioning
after the initial preparation of the Premises. If interference with normal
operation of the air-conditioning system in the Premises results, necessitating
changes in the air conditioning system servicing the Premises, such changes
shall be made by Lessor upon written notice to Lessee at Lessee’s sole cost and
expense. Lessee agrees to lower and close window coverings when necessary
because of the sun’s position whenever the air conditioning system is in
operation, and Lessee agrees at all times to cooperate fully with Lessor and to
abide by all the Rules and Regulations attached hereto as well as reasonable
rules and regulations which Lessor may hereafter prescribe involving the
air-conditioning system.

— END —

Exhibit C-1 - Page 1



--------------------------------------------------------------------------------



 



EXHIBIT D
CLEANING SERVICES
(Five Nights Per Week)
LESSEE’S PREMISES

1.   Vacuum clean all carpeted areas.   2.   Sweep and dust mop all non-carpeted
areas. Wet mop whenever necessary.   3.   All office furniture such as desks,
chairs, files, filing cabinets, etc. shall be dusted with a clean treated dust
cloth whenever necessary and only if such surfaces are clear of Lessee’s
personal property including but not limited to plants.   4.   Intentionally
omitted.   5.   Empty wastepaper baskets and remove waste to the designated
areas.   6.   All vertical surfaces within arms reach shall be spot cleaned to
remove finger marks and smudges. Baseboard and window sills are to be spot
cleaned whenever necessary.   7.   All cleaning of cafeterias, vending areas,
kitchen facilities and restrooms exclusively serving the Premises are excluded.
Lessee may make necessary arrangements for same directly with Lessor’s cleaning
maintenance company. Notwithstanding the foregoing, Lessor shall clean the floor
of the kitchen area.   8.   Cleaning hours shall be Monday through Friday
between 5:30 p.m. and 11:00 p.m.   9.   No cleaning service is provided on
Saturday, Sunday and Building Holidays.   10.   Cartons or refuse in excess,
which cannot be placed in wastebaskets, will not be removed. Lessee is
responsible to place such unusual refuse in trash dumpster.   11.   Cleaning
maintenance company will not remove nor clean tea, office cups or similar
containers. If such liquids are spilled in waste baskets, the waste baskets will
be emptied but not otherwise cleaned. Lessor will not be responsible for any
stained carpet caused from liquids leaking or spilling from Lessee’s wastepaper
receptacles.   12.   Upon completion of cleaning, all lights will be turned off
and doors locked leaving the Premises in an orderly condition.   13.   Glass
entrance doors will be cleaned nightly. Interior glass doors or glass partitions
are excluded. Lessee may make arrangements for same with Lessor’s cleaning
maintenance company.

COMMON AREAS

1.   Vacuum all carpeting in entrance lobbies, outdoor mats and all corridors.  
2.   Wash glass doors in entrance lobby with a clean damp cloth and dry towel.  
3.   Clean cigarette urns. Sweep and/or wet mop all resilient tile flooring.
Hard surface floors such as quarry tile, etc., shall be cleaned nightly.   4.  
Wash, clean and disinfect water fountains.   5.   Clean all elevators and
stairwells.   6.   Lavatories located in Common Facilities — Men and Women.

  a.   Floors in all lavatories shall be wet mopped each evening with a
germicidal detergent to ensure a clean and germ free surface.     b.   Wash and
polish all mirrors, shelves, bright work including any piping and toilet seats.
    c.   Wash and disinfect wash basins and sinks using a germicidal detergent.

Exhibit D - Page 1



--------------------------------------------------------------------------------



 



  d.   Wash and disinfect toilet bowls and urinals.     e.   Keep lavatory
partitions, tiled walls, dispensers and receptacles in a clean condition using a
germicidal detergent when necessary.     f.   Empty and sanitize sanitary
disposal receptacles.     g.   Fill toilet tissue holders, towel dispensers and
soap dispensers. Refills to be supplied by Lessor.

7.   Clean all air ventilation grill work in ceilings.

Exhibit D - Page 2



--------------------------------------------------------------------------------



 



EXHIBIT E
BUILDING HOLIDAYS
BUILDING CLOSED
* NEW YEAR’S DAY *
* MEMORIAL DAY *
* INDEPENDENCE DAY *
* LABOR DAY *
* THANKSGIVING DAY *
* CHRISTMAS DAY *
— END —

Exhibit E - Page 1



--------------------------------------------------------------------------------



 



EXHIBIT F
TENANT ESTOPPEL CERTIFICATE
TO: MORTGAGEE and/or its affiliates and/or whom else it may concern:

1.   The undersigned is the Lessee (Tenant) under that certain Lease dated
                                        , 2006 by and between
                                        , as Lessor (Landlord), and
                                        , as Lessee, covering those certain
premises commonly known and designated as                      r.s.f. on the
                     (___) floor of                                         ,
New Jersey.   2.   The Lease has not been modified, changed, altered or amended
in any respect (except as indicated following this sentence) and is the only
Lease or agreement between the undersigned and the Lessor affecting said
premises. If none, state “none”.   3.   The undersigned has made no agreements
with Lessor or its agents or employees concerning free rent, partial rent,
rebate of rental payments or any other type of rental concession (except as
indicated following this sentence). If none, state “none”.   4.   The
undersigned has accepted and now occupies the premises, and is and has been open
for business since                     , 2006. The Lease term began
                    , 2006, and the rent for said premises has been paid to and
including                     , 2006, in conformity with this Lease agreement.
No rent has been prepaid for more than two (2) months. The fixed minimum rent
being paid as above is $                      per month. If Lessee is not in
full possession, whether Lessee has assigned the Lease, sublet all or any
portion of the Premises, or otherwise transferred any interest in the Lease or
the Premises, Lessee agrees to provide a copy of such assignment, sublease, or
transfer upon request.   5.   To the best of Lessee’s knowledge, The Lease is
not in default and is in full force and effect. As of the date hereof, the
undersigned is entitled to no credit, no free rent and no offset or deduction in
rent (except as indicated following this sentence).   6.   All alterations,
improvements, additions, build-outs, or construction required to be performed
under the Lease have been completed in accordance with the terms of the
Workletter attached to the Lease as Exhibit C.   7.   The Lease does not contain
and the undersigned doesn’t have any outstanding options or rights of first
refusal to purchase the premises or any part thereof or the real property of
which the premises are a part.   8.   No actions, whether voluntary or
otherwise, are pending against the undersigned under the bankruptcy laws of the
United States or any State thereof.   9.   There are currently no valid
defenses, counterclaims, off-sets, credits, deductions in rent, or claims
against the enforcement of any of the agreements, terms, or conditions of the
Lease (except as indicated following this sentence).   10.   The undersigned
acknowledges that all the interest of Lessor in and to the above-mentioned

Exhibit F - Page 1



--------------------------------------------------------------------------------



 



    Lease is being duly assigned to MORTGAGEE or one of its affiliates hereunder
and that pursuant to the terms thereof (i) all rental payments under said Lease
shall continue to be paid to Lessor in accordance with the terms of the Lease
unless and until you are otherwise notified in writing by MORTGAGEE, or its
successor or assigns and (ii) no modification, revision, or cancellation of the
Lease or amendments thereto shall be effective unless a written consent thereto
of such mortgagee is first obtained.   11.   The undersigned is authorized to
execute this Tenant Estoppel Certificate on behalf of the Lessee.

Dated this                      day of                                         ,
2006
LESSEE:
                                                                                
Name:
Title:

Exhibit F - Page 2



--------------------------------------------------------------------------------



 



EXHIBIT G
COMMENCEMENT DATE AGREEMENT

1.0     PARTIES       THIS AGREEMENT made the ___ day of                     ,
2006 is by and between                                          (hereinafter
“Lessor”) whose address is c/o Mack-Cali Realty Corporation, 343 Thornall
Street, P.O. Box 7817, Edison, New Jersey, 08818-7817 and
                                         (hereinafter “Lessee”) whose address is
                                        .   2.0    STATEMENT OF FACTS

  2.1   Lessor and Lessee entered into a Lease dated                     , 2006
(hereinafter “Lease”) setting forth the terms of occupancy by Lessee of
approximately ___ rentable square feet on the first (1st) floor (hereinafter
“Premises”) at                                          (hereinafter
“Building”); and     2.2   The Term of the Lease is for                     
(___) months with the Commencement Date of the initial Term being defined in the
Preamble to the Lease as being subject to change under Articles 27 and 43
thereof; and     2.3   It has been determined in accordance with the provisions
of Articles 27 and 43 of the Lease that                     , 2005 is the
Commencement Date of the Term of the Lease.

3.0    STATEMENT OF TERMS

          NOW, THEREFORE, in consideration of the Premises and the covenants
hereinafter set forth, it is agreed:

  3.1   The Commencement Date of the Term of the Lease is                      ,
200___and the Expiration Date of the Term is                      , 20___, and
Paragraphs 6 and 9 of the Preamble to the Lease is modified accordingly.     3.2
  Lessee hereby represents to Lessor that to Lessee’s knowledge (i) there exists
no default under the Lease either by Lessee or Lessor; and (ii) there exists no
offset, defense or counterclaim to Lessee’s obligation under the Lease.     3.3
  This Agreement is executed by the parties hereto for the purpose of providing
a record of the Commencement and Expiration Dates of the Lease.

     EXCEPT as modified herein, the Lease covering the Premises shall remain in
full force and effect as if the same were set forth in full herein and Lessor
and Lessee hereby ratify and confirm all the terms and conditions thereof.
     THIS AGREEMENT shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns.
     EACH PARTY AGREES that it will not raise or assert as a defense to any
obligation under the Lease or this Agreement or make any claim that the Lease or
this Agreement is invalid or unenforceable due to any failure of this document
to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations, or
other similar requirements, and each party hereby waives the right to assert any
such defense or make any claim of invalidity or unenforceability due to any of
the foregoing.
     IN WITNESS THEREOF, Lessor and Lessee have hereunto set their hands and
seals the date and year first above written and acknowledge one to the other
they possess the requisite authority to enter into this transaction and to sign
this Agreement.

                      LESSOR       LESSEE      
By:
          By:        
 
 
 
Michael A. Grossman
Executive Vice President          
 
Sara M. Antol
General Counsel and Secretary    

Exhibit G - Page 1



--------------------------------------------------------------------------------



 



Exhibit H
Intentionally omitted

Exhibit H - Page 1